Exhibit 10.2



 



 

 



 

CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC.,

PURCHASER

 

and

 

Goldman Sachs Mortgage Company,

 
SELLER

 

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of February 1, 2016

 
Series 2016-GC36

 

 

 

 

 

 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of February 1,
2016, is between Citigroup Commercial Mortgage Securities Inc., a Delaware
corporation, as purchaser (the “Purchaser”), and Goldman Sachs Mortgage Company,
a New York limited partnership, as seller (the “Seller”).

 

Capitalized terms used in this Agreement and not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
February 1, 2016 (the “Pooling and Servicing Agreement”), between the Purchaser,
as depositor, KeyBank National Association, a national banking association, as
master servicer (the “Master Servicer”), Wells Fargo Bank, National Association,
a national banking association (“Wells Fargo Bank”), as special servicer (in
such capacity, the “Special Servicer”) and as certificate administrator (in such
capacity, the “Certificate Administrator”), Pentalpha Surveillance LLC, a
Delaware limited liability company, as operating advisor (in such capacity, the
“Operating Advisor”) and as asset representations reviewer (in such capacity,
the “Asset Representations Reviewer”), and Wilmington Trust, National
Association, a national banking association, as trustee (the “Trustee”),
pursuant to which the Purchaser will transfer the Mortgage Loans (as defined
herein), together with certain other commercial and multifamily mortgage loans
(collectively, the “Other Loans”), to a trust fund and certificates representing
ownership interests in the Mortgage Loans and the Other Loans will be issued by
the trust fund (the “Trust Fund”). In exchange for the Mortgage Loans and the
Other Loans, the Trust Fund will issue to or at the direction of the Depositor
certificates to be known as Citigroup Commercial Mortgage Trust 2016-GC36,
Commercial Mortgage Pass-Through Certificates, Series 2016-GC36 (collectively,
the “Certificates”). For purposes of this Agreement, “Mortgage Loans” refers to
the mortgage loans listed on Exhibit A and “Mortgaged Properties” refers to the
properties securing such Mortgage Loans.

 

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

 

SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage
File.     The Seller does hereby sell, transfer, assign, set over and convey to
the Purchaser, without recourse (except as otherwise specifically set forth
herein), subject to the rights of the holders of interests in any related
Companion Loan, all of its right, title and interest in and to the Mortgage
Loans identified on Exhibit A to this Agreement (the “Mortgage Loan Schedule”)
including all interest and principal received or receivable on or with respect
to the Mortgage Loans after the Cut-Off Date (and, in any event, excluding
payments of principal and interest and other amounts due and payable on the
Mortgage Loans on or before the Cut-Off Date and excluding any Retained
Defeasance Rights and Obligations with respect to the Mortgage Loans). In
addition, on the Closing Date, the Seller shall cause to be delivered to the
Master Servicer the aggregate Interest Deposit Amount with respect to those
Mortgage Loans that accrue interest on an Actual/360 Basis, to be deposited by
the Master Servicer into the Collection Account on behalf of the Seller and for
the benefit of the Trust Fund, which Interest Deposit Amount for each such
Mortgage Loan shall represent an amount equal to one day of interest at the
related Net Mortgage Rate on the related Cut-Off Date Balance of such Mortgage
Loan. Upon the sale of the Mortgage Loans, the ownership of each related Note,
the Seller’s interest in the related Mortgage represented by the Note and the
other contents of the related Mortgage File (subject to

 

 

 

 

the rights of the holders of interests in any related Companion Loan) will be
vested in the Purchaser and immediately thereafter the Trustee, and the
ownership of records and documents with respect to each Mortgage Loan (other
than those to be held by the holder of any related Companion Loan) prepared by
or which come into the possession of the Seller shall (subject to the rights of
the holders of interests in any related Companion Loan) immediately vest in the
Purchaser and immediately thereafter the Trustee. In connection with the
transfer pursuant to this Section 1 of any Mortgage Loan that is part of a Loan
Combination, the Seller does hereby assign to the Purchaser all of its rights,
title and interest (solely in its capacity as the holder of the subject Mortgage
Loan) in, to and under the related Co-Lender Agreement (it being understood and
agreed that the Seller does not assign any right, title or interest that it or
any other party may have thereunder in its capacity as the holder of any related
Companion Loan, if applicable). The Seller’s assignment of any Outside Serviced
Mortgage Loan is subject to the terms and conditions of the applicable Outside
Servicing Agreement and the related Co-Lender Agreement. The Purchaser will sell
certain of the Certificates (the “Public Certificates”) to the underwriters (the
“Underwriters”) specified in the Underwriting Agreement, dated as of February 3,
2016 (the “Underwriting Agreement”), between the Purchaser and the Underwriters,
and the Purchaser will sell certain of the Certificates (the “Private
Certificates”) to the initial purchasers (the “Initial Purchasers” and,
collectively with the Underwriters, the “Dealers”) specified in the Purchase
Agreement, dated as of February 3, 2016 (the “Certificate Purchase Agreement”),
between the Purchaser and Initial Purchasers.

 

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As the purchase price
for the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction that sum set forth
in the funding schedule executed by the Seller and the Purchaser relating to the
sale of the Mortgage Loans contemplated hereby (but subject to certain
post-settlement adjustment for expenses incurred by the Underwriters and the
Initial Purchasers on behalf of the Depositor and for which the Seller is
specifically responsible).

 

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

 

SECTION 2     Books and Records; Certain Funds Received After the Cut-Off
Date.     From and after the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage (other than with respect to any Outside Serviced Mortgage
Loan) and each Note shall be transferred to the Trustee subject to and in
accordance with this Agreement. Any funds due after the Cut-Off Date in
connection with a Mortgage Loan received by the Seller shall be held in trust on
behalf of the Trustee (for the benefit of the Certificateholders) as the owner
of such Mortgage Loan and shall be transferred promptly to the Certificate
Administrator. All scheduled payments of principal and interest due on or before
the Cut-Off Date but collected after the Cut-Off Date, and all recoveries and
payments of principal and interest collected on or before the Cut-Off Date (only
in respect of principal and interest on the Mortgage Loans due on or before the
Cut-Off Date and principal prepayments thereon), shall belong to, and shall be
promptly remitted to, the Seller.

 

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the

 

-2-

 

 

Purchaser. The Seller intends to treat the transfer of each Mortgage Loan to the
Purchaser as a sale for tax purposes. Following the transfer of the Mortgage
Loans by the Seller to the Purchaser, the Seller shall not take any actions
inconsistent with the ownership of the Mortgage Loans by the Purchaser and its
assignees.

 

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller. The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes. The Purchaser
shall be responsible for maintaining, and shall maintain, a set of records for
each Mortgage Loan which shall be clearly marked to reflect the transfer of
ownership of each Mortgage Loan by the Seller to the Purchaser pursuant to this
Agreement.

 

SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses.     (a) The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans as
contemplated herein, to deliver to and deposit with (or to cause to be delivered
to and deposited with) the Custodian (on behalf of the Trustee), with copies
(other than with respect to an Outside Serviced Mortgage Loan) to be delivered
to the Master Servicer, on the dates set forth in Section 2.01 of the Pooling
and Servicing Agreement, all documents, instruments and agreements required to
be delivered by the Purchaser, or contemplated to be delivered by the Seller
(whether at the direction of the Purchaser or otherwise), to the Custodian and
the Master Servicer, with respect to the Mortgage Loans under Section 2.01 of
the Pooling and Servicing Agreement, and meeting all the requirements of such
Section 2.01 of the Pooling and Servicing Agreement; provided that the Seller
shall not be required to deliver any draft documents, privileged or other
related Seller communications, credit underwriting, due diligence analyses or
data, or internal worksheets, memoranda, communications or evaluations.

 

With respect to letters of credit (exclusive of those relating to an Outside
Serviced Mortgage Loan), the Seller shall deliver to the Master Servicer, and
the Pooling and Servicing Agreement shall require the Master Servicer to hold,
the original (or copy, if such original has been submitted by the Seller to the
issuing bank to effect an assignment or amendment of such letter of credit
(changing the beneficiary thereof to the Trustee (in care of the Master
Servicer) for the benefit of Certificateholders and, if applicable, the related
Serviced Companion Loan Holder, to the extent required in order for the Master
Servicer to draw on such letter of credit on behalf of the Trustee for the
benefit of Certificateholders and, if applicable, the related Serviced Companion
Loan Holder in accordance with the applicable terms thereof and/or of the
related Loan Documents)) and the Seller shall be deemed to have satisfied any
such delivery requirements by delivering with respect to any letter(s) of credit
a copy thereof to the Custodian together with an Officer’s Certificate of the
Seller certifying that such document has been delivered to the Master Servicer
or an Officer’s Certificate from the Master Servicer certifying that it holds
the letter(s) of credit pursuant to Section 2.01(b) of the Pooling and Servicing
Agreement. If a letter of credit referred to in the previous sentence is not in
a form that would allow the Master Servicer to draw on such letter of credit on
behalf of the Trustee for the benefit of Certificateholders and, if applicable,
the related Serviced Companion Loan Holder in accordance with the applicable
terms thereof and/or of the related Loan Documents, the Seller shall deliver the
appropriate assignment or amendment documents (or copies of such assignment

 

-3-

 

 

or amendment documents if the Seller has submitted the originals to the related
issuer of such letter of credit for processing) to the Master Servicer within 90
days of the Closing Date. The Seller shall pay any costs of assignment or
amendment of such letter(s) of credit required in order for the Master Servicer
to draw on such letter(s) of credit on behalf of the Trustee for the benefit of
Certificateholders and, if applicable, the related Serviced Companion Loan
Holder, and shall cooperate with the reasonable requests of the Master Servicer
or the Special Servicer, as applicable, in connection with effectuating a draw
under any such letter of credit prior to the date such letter of credit is
assigned or amended in order that it may be drawn by the Master Servicer on
behalf of the Trustee for the benefit of Certificateholders and, if applicable,
the related Serviced Companion Loan Holder.

 

(b)     Except with respect to any Outside Serviced Mortgage Loan, the Seller
shall deliver to and deposit with (or cause to be delivered to and deposited
with) the Master Servicer within five (5) Business Days after the Closing Date:
(i) a copy of the Mortgage File; (ii) all documents and records not otherwise
required to be contained in the Mortgage File that (A) relate to the origination
and/or servicing and administration of the Mortgage Loans and any related
Serviced Companion Loan(s), (B) are reasonably necessary for the ongoing
administration and/or servicing of the Mortgage Loans (including any asset
summaries related to the Mortgage Loans that were delivered to the Rating
Agencies in connection with the rating of the Certificates) or any related
Serviced Companion Loans or for evidencing or enforcing any of the rights of the
holder of the Mortgage Loans or any related Serviced Companion Loans or holders
of interests therein, and (C) are in the possession or under the control of the
Seller; and (iii) all unapplied Escrow Payments and reserve funds in the
possession or under control of the Seller that relate to the Mortgage Loans and
any related Serviced Companion Loans together with a statement indicating which
Escrow Payments and reserve funds are allocable to each Mortgage Loan or any
related Serviced Companion Loan; provided that copies of any document in the
Mortgage File and any other document, record or item referred to above in this
sentence that, in each case, constitutes a Designated Servicing Document shall
be delivered to the Master Servicer on or before the Closing Date; and provided,
further, that the Seller shall not be required to deliver any draft documents,
privileged or other related Seller communications, credit underwriting, due
diligence analyses or data, or internal worksheets, memoranda, communications or
evaluations. Notwithstanding the foregoing, this Section 3(b) shall not apply to
any Outside Serviced Mortgage Loan.

 

(c)     With respect to any Mortgage Loan secured by any Mortgaged Property that
is subject to a franchise agreement with a related comfort letter in favor of
the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders or have a new comfort letter (or any such new document or
acknowledgement as may be contemplated under the existing comfort letter) issued
in the name of the Trustee for the benefit of the Certificateholders, the Seller
or its designee shall, within 45 days of the Closing Date (or any shorter period
if required by the applicable comfort letter), provide any such required notice
or make any such required request to the related franchisor for the transfer or
assignment of such comfort letter or issuance of a new comfort letter (or any
such new document or acknowledgement as may be contemplated under the existing
comfort letter), with a copy of such notice or request to the Custodian (who
shall include such document in the related Mortgage File) and the Master
Servicer, and the Master Servicer shall use reasonable efforts in accordance
with the Servicing Standard to acquire such

 

-4-

 

 

replacement comfort letter, if necessary (or to acquire any such new document or
acknowledgement as may be contemplated under the existing comfort letter), and
the Master Servicer shall, as soon as reasonably practicable following receipt
thereof, deliver the original of such replacement comfort letter, new document
or acknowledgement, as applicable, to the Custodian for inclusion in the
Mortgage File.

 

SECTION 4     Treatment as a Security Agreement.     Pursuant to Section 1
hereof, the Seller has conveyed to the Purchaser all of its right, title and
interest in and to the Mortgage Loans. The parties intend that such conveyance
of the Seller’s right, title and interest in and to the Mortgage Loans pursuant
to this Agreement shall constitute a purchase and sale and not a loan. If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law. If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.

 

SECTION 5     Covenants of the Seller.     The Seller covenants with the
Purchaser as follows:

 

(a)     with respect to the Mortgage Loans (other than any Outside Serviced
Mortgage Loan), it shall record and file, or cause a third party on its behalf
to record and file, in the appropriate public recording office for real property
records or UCC financing statements, as appropriate, each related assignment of
Mortgage and assignment of Assignment of Leases, and each related UCC-3
financing statement referred to in the definition of Mortgage File, in each case
in favor of the Trustee, as and to the extent contemplated under Section 2.01(c)
of the Pooling and Servicing Agreement. All out of pocket costs and expenses
relating to the recordation or filing of such assignments of Assignment of
Leases, assignments of Mortgage and financing statements shall be paid by (or
caused to be paid by) the Seller. If any such document or instrument is lost or
returned unrecorded or unfiled, as the case may be, because of a defect therein,
then the Seller shall promptly prepare or cause the preparation of a substitute
therefor or cure such defect or cause such defect to be cured, as the case may
be, and the Seller shall record or file, or cause the recording or filing of,
such substitute or corrected document or instrument, or with respect to any
assignments that a third party on the Seller’s behalf has agreed to record or
file as described in the Pooling and Servicing Agreement, the Seller shall
deliver such substitute or corrected document or instrument to such third party
(or, if the Mortgage Loan is then no longer subject to the Pooling and Servicing
Agreement, the then holder of such Mortgage Loan);

 

(b)     as to each Mortgage Loan (except with respect to any Outside Serviced
Mortgage Loan), if the Seller cannot deliver or cause to be delivered the
documents and/or instruments referred to in clauses (2), (3), (6) (if recorded)
and (15) of the definition of “Mortgage File” in the Pooling and Servicing
Agreement solely because of a delay caused by the public recording or filing
office where such document or instrument has been delivered for

 

-5-

 

 

recordation or filing, as applicable, it shall forward to the Custodian a copy
of the original certified by the Seller to be a true and complete copy of the
original thereof submitted for recording. The Seller shall cause each assignment
referred to in Section (5)(a) above that is recorded and the file copy of each
UCC-3 assignment referred to in Section (5)(a) above to reflect that it should
be returned by the public recording or filing office to the Custodian or its
agent following recording (or, alternatively, to the Seller or its designee, in
which case the Seller shall deliver or cause the delivery of the recorded/filed
original to the Custodian promptly following receipt); provided that, in those
instances where the public recording office retains the original assignment of
Mortgage or assignment of Assignment of Leases, the Seller or its designee shall
obtain and provide to the Custodian a certified copy of the recorded original.
On a monthly basis, at the expense of the Seller, the Custodian shall forward to
the Master Servicer a copy of each of the aforementioned assignments following
the Custodian’s receipt thereof;

 

(c)     it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans (other than
any Outside Serviced Mortgage Loan) to the Master Servicer, including
effectuating the transfer of any letters of credit with respect to any Mortgage
Loan to the Master Servicer on behalf of the Trustee for the benefit of
Certificateholders and any Serviced Companion Loan Holder. Prior to the date
that a letter of credit with respect to any Mortgage Loan is so transferred to
the Master Servicer, the Seller will cooperate with the reasonable requests of
the Master Servicer or the Special Servicer, as applicable, in connection with
effectuating a draw under such letter of credit as required under the terms of
the related Loan Documents. Notwithstanding the foregoing, this Section 5(c)
shall not apply with respect to any Outside Serviced Mortgage Loan;

 

(d)     the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for (i) the CREFC® Financial File and the CREFC®
Loan Periodic Update File that are required to be prepared by the Master
Servicer pursuant to the Pooling and Servicing Agreement and (ii) the
Supplemental Servicer Schedule;

 

(e)     if (during the period of time that the Underwriters are required, under
applicable law, to deliver a prospectus related to the Public Certificates in
connection with sales of the Public Certificates by an Underwriter or a dealer)
the Seller has obtained actual knowledge of undisclosed or corrected information
related to an event that occurred prior to the Closing Date, which event causes
there to be an untrue statement of a material fact with respect to the Seller
Information in (i) the Prospectus dated February 3, 2016 relating to the Public
Certificates, the annexes and exhibits thereto and any electronic media
delivered therewith, or (ii) the Offering Circular dated February 3, 2016
relating to the Private Certificates, the annexes and exhibits thereto and any
electronic media delivered therewith (collectively, the “Offering Documents”),
or causes there to be an omission to state therein a material fact with respect
to the Seller Information required to be stated therein or necessary to make the
statements therein with respect to the Seller Information, in the light of the
circumstances under which they were made, not misleading, then the Seller shall
promptly notify the Dealers and the Depositor. If as a result of any such event
the Dealers’ legal counsel determines that it is necessary to amend or
supplement the Offering Documents in order to correct the untrue statement, or
to make the statements therein, in the light of the circumstances when the
Offering Documents are delivered to a purchaser, not misleading, or to make the
Offering Documents in compliance with

 

-6-

 

 

applicable law, the Seller shall (to the extent that such amendment or
supplement solely relates to the Seller Information) at the expense of the
Seller, do all things reasonably necessary to assist the Depositor to prepare
and furnish to the Dealers, such amendments or supplements to the Offering
Documents as may be necessary so that the Seller Information in the Offering
Documents, as so amended or supplemented, will not contain an untrue statement,
will not, in the light of the circumstances when the Offering Documents are
delivered to a purchaser, be misleading and will comply with applicable law.
(All capitalized terms used in this Section 5(e) and not otherwise defined in
this Agreement shall have the meanings set forth in the Indemnification
Agreement, dated as of February 3, 2016, between the Underwriters, the Initial
Purchasers, the Seller and the Depositor (the “Indemnification Agreement” and,
together with this Agreement, the “Operative Documents”));

 

(f)     for so long as the Trust Fund is subject to the reporting requirements
of the Exchange Act, the Seller shall provide the Depositor and the Certificate
Administrator with any Additional Form 10-D Disclosure, any Additional Form 10-K
Disclosure and any Form 8-K Disclosure Information for which the Seller is
responsible as indicated on Exhibit U, Exhibit V and Exhibit Z to the Pooling
and Servicing Agreement within the time periods set forth in the Pooling and
Servicing Agreement; provided that, in connection with providing Additional Form
10-K Disclosure and the Seller’s reporting obligations under Item 1119 of
Regulation AB, upon reasonable request by the Seller, the Purchaser shall
provide the Seller with a list of all parties to the Pooling and Servicing
Agreement and any other Servicing Function Participant;

 

(g)     within sixty (60) days after the Closing Date, the Seller shall deliver
or cause to be delivered an electronic copy of the Diligence File for each
Mortgage Loan to the Depositor by uploading such Diligence File (including, if
applicable, any additional documents or information that the Seller believes
should be included to enable the Asset Representations Reviewer to perform an
Asset Review on such Mortgage Loan; provided that such documents or information
are clearly labeled and identified) to the Designated Site, each such Diligence
File being organized and categorized in accordance with the electronic file
structure reasonably requested by the Depositor;

 

(h)     within sixty (60) days after the Closing Date, the Seller shall provide
each of the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Trustee, the Custodian, the Controlling Class
Representative, the Asset Representations Reviewer and the Operating Advisor
with a certification by an authorized officer of the Seller that the electronic
copy of the Diligence File for each Mortgage Loan uploaded to the Designated
Site contains all documents required under the definition of “Diligence File”
and such Diligence Files are organized and categorized in accordance with the
electronic file structure reasonably requested by the Depositor;

 

(i)     upon written request of the Asset Representations Reviewer (in the event
that the Asset Representations Reviewer reasonably determines that any Review
Materials made available or delivered to the Asset Representations Reviewer are
missing any documents or information required to complete any Test for a
Delinquent Loan), the Seller shall provide to the Asset Representations Reviewer
(or the Master Servicer or the Special Servicer at the request of the Asset
Representations Reviewer) within ten (10) Business Days of receipt of such
written request, such documents and information requested by the Asset
Representations Reviewer and

 

-7-

 

 

reasonably available to the Seller relating to each Delinquent Loan to enable
the Asset Representations Reviewer to complete any Test for a Delinquent Loan,
but only to the extent such documents or information is in the possession of the
Seller; provided that the Seller shall not be required to provide any documents
or information that is proprietary to the related originator or the Seller or
any draft documents, privileged or internal communications, credit underwriting
or due diligence analysis (in connection with providing any requested documents
or information to the Master Servicer or the Special Servicer, the Seller shall
use reasonable efforts to clearly identify such documents and information as
being delivered in response to a request from the Asset Representations Reviewer
and as being required to be transmitted to the Asset Representations Reviewer;
provided that the absence of any such identification shall not relieve the
Master Servicer or the Special Servicer, as the case may be, from any
obligations under the Pooling and Servicing Agreement to transmit any such
documents or information to the Asset Representations Reviewer);

 

(j)     upon the completion of an Asset Review with respect to each Mortgage
Loan and receipt of a written request from the Asset Representations Reviewer,
the Seller shall pay a fee of (i) $15,000 plus $1,000 per additional Mortgaged
Property with respect to each Mortgage Loan subject to an Asset Review with a
Cut-Off Date Balance less than $15,000,000, (ii) $20,000 plus $1,000 per
additional Mortgaged Property with respect to each Mortgage Loan subject to an
Asset Review with a Cut-Off Date Balance greater than or equal to $15,000,000,
but less than $30,000,000 or (iii) $25,000 plus $1,000 per additional Mortgaged
Property with respect to each Mortgage Loan subject to an Asset Review with a
Cut-Off Date Balance greater than or equal to $30,000,000, in each case within
ninety (90) days of such written request by the Asset Representations Reviewer;

 

(k)     If the Preliminary Asset Review Report indicates that any of the
representations and warranties fails or is deemed to fail any Test, the Seller
shall have 90 days from receipt of the Preliminary Asset Review Report (the
“Cure/Contest Period”) to remedy or otherwise refute the Test failure indicated
in the Preliminary Asset Review Report. If the Seller elects to refute the Test
failure indicated in the Preliminary Asset Review Report, the Seller shall
provide any information and documents or any explanations to support (i) a
conclusion that a subject representation and warranty has not failed a Test or
(ii) a claim that any missing information or documents in the Review Materials
are not required to complete a Test, in any such case to the Master Servicer
(with respect to Performing Serviced Loans) or the Special Servicer (with
respect to Specially Serviced Loans);

 

(l)     the Seller acknowledges and agrees that in the event an Enforcing Party
elects a dispute resolution method pursuant to Section 2.03 of the Pooling and
Servicing Agreement, the Seller shall abide by the selected dispute resolution
method and otherwise comply with the terms and provisions set forth in the
Pooling and Servicing Agreement (including the exhibits thereto) related to the
resolution method;

 

(m)     the Seller shall indemnify and hold harmless the Purchaser against any
and all expenses, losses, claims, damages and other liabilities, including
without limitation the costs of investigation, legal defense and any amounts
paid in settlement of any claim or litigation arising out of or based upon (i)
any failure of the Seller to pay the fees described under Section 5(j) above
within 90 days of written request by the Asset Representations Reviewer or (ii)
any

 

-8-

 

 

failure by the Seller to provide all documents and information required to be
delivered by it pursuant to this Agreement and under the definition of
“Diligence File” in the Pooling and Servicing Agreement within 60 days of the
Closing Date (or such later date specified herein or in the Pooling and
Servicing Agreement); and

 

(n)     with respect to any Mortgage Loan that is (or may become pursuant to the
related Co-Lender Agreement) part of an Outside Serviced Loan Combination, (x)
in the event that the Closing Date occurs prior to the closing date of the
creation of the related Outside Securitization Trust (such event, the “Outside
Securitization”), the Seller shall provide (or cause to be provided) to the
Depositor and the Trustee (1) written notice in a timely manner of (but no later
than three (3) Business Days prior to) the closing of such Outside
Securitization, and (2) no later than the closing date of such Outside
Securitization, a copy of the Outside Servicing Agreement in an EDGAR-compatible
format, and (y) in the event that the Closing Date occurs after the closing of
the Outside Securitization, the Seller shall provide, or cause the Outside
Depositor to provide, the Depositor (and counsel thereto) with a copy of the
related Outside Servicing Agreement (together with any amendments thereto) in an
EDGAR-compatible format by the later of (1) two (2) Business Days prior to the
Closing Date and (2) the closing date of such Outside Securitization.

 

SECTION 6     Representations and Warranties.

 

(a)     The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:

 

(i)     The Seller is a limited partnership, duly organized, validly existing
and in good standing under the laws of the State of New York with full power and
authority to own its assets and conduct its business, is duly qualified as a
foreign organization in good standing in all jurisdictions to the extent such
qualification is necessary to hold and sell the Mortgage Loans or otherwise
comply with its obligations under this Agreement except where the failure to be
so qualified would not have a material adverse effect on its ability to perform
its obligations hereunder, and the Seller has taken all necessary action to
authorize the execution and delivery of, and performance under, the Operative
Documents and has duly executed and delivered each Operative Document, and has
the power and authority to execute, deliver and perform under each Operative
Document and all the transactions contemplated hereby and thereby, including,
but not limited to, the power and authority to sell, assign, transfer, set over
and convey the Mortgage Loans in accordance with this Agreement;

 

(ii)     Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the

 

-9-

 

 

enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;

 

(iii)     The execution and delivery of each Operative Document by the Seller
and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;

 

(iv)     There is no action, suit, proceeding or investigation pending or, to
the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;

 

(v)     The Seller is not in default with respect to any order or decree of any
court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that, in the Seller’s
good faith and reasonable judgment, is likely to materially and adversely affect
the condition (financial or other) or operations of the Seller or its properties
or might have consequences that, in the Seller’s good faith and reasonable
judgment, is likely to materially and adversely affect its performance under any
Operative Document;

 

(vi)     No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller; and

 

(vii)     The transfer, assignment and conveyance of the Mortgage Loans by the
Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.

 

(b)     The Purchaser represents and warrants to the Seller as of the Closing
Date that:

 

(i)     The Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, with full corporate power
and authority to own its assets and conduct its business, is duly qualified as a
foreign corporation in good standing in all jurisdictions in which the ownership
or lease of its property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not have a
material adverse effect on the ability of the Purchaser to perform its
obligations hereunder, and the Purchaser has taken all necessary

 

-10-

 

 

action to authorize the execution, delivery and performance of this Agreement by
it, and has duly executed and delivered this Agreement, and has the power and
authority to execute, deliver and perform this Agreement and all the
transactions contemplated hereby;

 

(ii)     Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(iii)     The execution and delivery of this Agreement by the Purchaser and the
performance of its obligations hereunder will not conflict with any provision of
any law or regulation to which the Purchaser is subject, or conflict with,
result in a breach of, or constitute a default under, any of the terms,
conditions or provisions of any of the Purchaser’s organizational documents or
any agreement or instrument to which the Purchaser is a party or by which it is
bound, or any order or decree applicable to the Purchaser, or result in the
creation or imposition of any lien on any of the Purchaser’s assets or property,
in each case which would materially and adversely affect the ability of the
Purchaser to carry out the transactions contemplated by this Agreement;

 

(iv)     There is no action, suit, proceeding or investigation pending or, to
the Purchaser’s knowledge, threatened against the Purchaser in any court or by
or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;

 

(v)     The Purchaser is not in default with respect to any order or decree of
any court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that would materially
and adversely affect the condition (financial or other) or operations of the
Purchaser or its properties or might have consequences that would materially and
adversely affect its performance under any Operative Document; and

 

(vi)     No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of, or compliance by the Purchaser with, this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser.

 

(vii)     The Purchaser has (i) prepared a report on Form ABS-15G under the
Exchange Act (the “Form 15G”) that attaches the Accountant’s Third-Party Due
Diligence Report (as defined herein) (a final draft of which Form 15G was
provided to the Seller at least 5 business days before the first pricing date
with respect to the

 

-11-

 

 

Certificates); and (ii) furnished the Form 15G to the Commission (as defined
herein) on EDGAR at least 5 business days before the first pricing date with
respect to the Certificates as required by Rule 15Ga-2 under the Exchange Act.

 

(c)     The Seller further makes the representations and warranties as to the
Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off Date
or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.

 

(d)     Pursuant to the Pooling and Servicing Agreement, if (i) any party
thereto (other than the Asset Representations Reviewer) discovers or receives
notice alleging that any document constituting a part of a Mortgage File has not
been properly executed, is missing, contains information that does not conform
in any material respect with the corresponding information set forth in the
Mortgage Loan Schedule, or does not appear to be regular on its face (each, a
“Document Defect”), or discovers or receives notice alleging a breach of any
representation or warranty of the Seller made pursuant to Section 6(c) of this
Agreement with respect to any Mortgage Loan (a “Breach”) or (ii) the Special
Servicer or the Purchaser receives a Repurchase Request, then such party is
required to give prompt written notice thereof to the Seller.

 

(e)     Pursuant to the Pooling and Servicing Agreement, the Master Servicer
(with respect to Performing Serviced Loans) or the Special Servicer (with
respect to Specially Serviced Loans) is required to determine whether any such
Document Defect or Breach with respect to any Mortgage Loan materially and
adversely affects, or such Document Defect is deemed in accordance with Section
2.03 of the Pooling and Servicing Agreement to materially and adversely affect,
the value of the Mortgage Loan or any related REO Property or the interests of
the Certificateholders therein or causes any Mortgage Loan to fail to be a
Qualified Mortgage (any such Document Defect shall constitute a “Material
Document Defect” and any such Breach shall constitute a “Material Breach”; and a
Material Breach and/or a Material Document Defect, as the case may be, shall
constitute a “Material Defect”). If such Document Defect or Breach has been
determined to be a Material Defect, then the Special Servicer will be required
to give prompt written notice thereof to the Seller. Promptly upon becoming
aware of any such Material Defect (including, without limitation, through a
written notice given by any party to the Pooling and Servicing Agreement, as
provided above if the Document Defect or Breach identified therein is a Material
Defect), the Seller shall, not later than 90 days from the earlier of the
Seller’s (x) discovery of, and (y) receipt of notice of and receipt of a demand
to take action with respect to such Material Defect (or, in the case of a
Material Defect relating to a Mortgage Loan not being a Qualified Mortgage, not
later than 90 days from any party discovering such Material Defect), cure the
same in all material respects (which cure shall include payment of any losses
and Additional Trust Fund Expenses associated therewith (including, if
applicable, the amount of any fees of the Asset Representations Reviewer payable
pursuant to Section 5(j) above attributable to the Asset Review of such Mortgage
Loan)) or, if such Material Defect cannot be cured within such 90-day period,
the Seller shall (before the end of such 90-day period) either: (i) repurchase
the affected Mortgage Loan or any related REO Property (or the Trust Fund’s
interest therein) at the applicable Purchase Price by wire transfer of
immediately available funds to the Collection Account; or (ii) substitute a
Qualified Substitute Mortgage Loan for such affected Mortgage Loan (provided
that in no event shall any such

 

-12-

 

 

substitution occur later than the second anniversary of the Closing Date) and
pay the Master Servicer, for deposit into the Collection Account, any
Substitution Shortfall Amount in connection therewith; provided, however, that
if (i) such Material Defect is capable of being cured but not within such 90-day
period, (ii) such Material Defect is not related to any Mortgage Loan’s not
being a Qualified Mortgage and (iii) the Seller has commenced and is diligently
proceeding with the cure of such Material Defect within such 90-day period, then
the Seller shall have an additional 90 days to complete such cure (or, in the
event of a failure to so cure, to complete such repurchase of the related
Mortgage Loan or substitute a Qualified Substitute Mortgage Loan as described
above) it being understood and agreed that, in connection with the Seller’s
receiving such additional 90-day period, the Seller shall deliver an Officer’s
Certificate to the Trustee, the Special Servicer and the Certificate
Administrator setting forth the reasons such Material Defect is not capable of
being cured within the initial 90-day period and what actions the Seller is
pursuing in connection with the cure thereof and stating that the Seller
anticipates that such Material Defect will be cured within such additional
90-day period; and provided, further, that, if any such Material Document Defect
is still not cured after the initial 90-day period and any such additional
90-day period solely due to the failure of the Seller to have received the
recorded document, then the Seller shall be entitled to continue to defer its
cure, repurchase and/or substitution obligations in respect of such Document
Defect so long as the Seller certifies to the Trustee, the Special Servicer and
the Certificate Administrator every 30 days thereafter that the Document Defect
is still in effect solely because of its failure to have received the recorded
document and that the Seller is diligently pursuing the cure of such defect
(specifying the actions being taken), except that no such deferral of cure,
repurchase or substitution may continue beyond the date that is 18 months
following the Closing Date. Any such repurchase or substitution of a Mortgage
Loan shall be on a whole loan, servicing released basis. The Seller shall have
no obligation to monitor the Mortgage Loans regarding the existence of a Breach
or a Document Defect, but if the Seller discovers a Material Defect with respect
to a Mortgage Loan, it will notify the Purchaser. Monthly Payments due with
respect to each Qualified Substitute Mortgage Loan (if any) after the related
Due Date in the month of substitution, and Monthly Payments due with respect to
each Mortgage Loan being repurchased or replaced after the related Cut-Off Date
and received by the Master Servicer or the Special Servicer on behalf of the
Trust on or prior to the related date of repurchase or substitution, shall be
part of the Trust Fund. Monthly Payments due with respect to each Qualified
Substitute Mortgage Loan (if any) on or prior to the related Due Date in the
month of substitution, and Monthly Payments due with respect to each Mortgage
Loan being repurchased or replaced and received by the Master Servicer or the
Special Servicer on behalf of the Trust after the related date of repurchase or
substitution, shall not be part of the Trust Fund and shall be required, under
the Pooling and Servicing Agreement, to be remitted by the Master Servicer to
the Seller promptly following receipt. From and after the date of substitution,
each Qualified Substitute Mortgage Loan, if any, that has been substituted shall
be deemed to constitute a “Mortgage Loan” hereunder for all purposes. No
mortgage loan may be substituted for a Defective Mortgage Loan as contemplated
by this Section 6(e) if the Mortgage Loan to be replaced was itself a Qualified
Substitute Mortgage Loan that had replaced a prior Mortgage Loan, in which case,
absent a cure (including by the making of a Loss of Value Payment pursuant to
the following paragraph) of the relevant Material Defect, the affected Mortgage
Loan will be required to be repurchased.

 

-13-

 

 

Notwithstanding the foregoing provisions of this Section 6(e), in lieu of the
Seller performing its obligations with respect to any Material Defect as set
forth in the preceding paragraph, to the extent that the Seller and the
Purchaser (or, following the assignment of the Mortgage Loans to the Trust, the
Seller and the Master Servicer or the Special Servicer, as the case may be, on
behalf of the Trust, and with the consent of the Controlling Class
Representative (other than with respect to any Excluded Mortgage Loan) prior to
the occurrence of a Control Termination Event) are able to agree upon a cash
payment payable by the Seller to the Purchaser or the Trust, as applicable, that
would be deemed sufficient to compensate the Purchaser or the Trust, as
applicable, for a Material Defect (a “Loss of Value Payment”), the Seller may
elect, in its sole discretion, to pay such Loss of Value Payment to the
Purchaser or the Trust, as applicable; provided, that a Material Defect as a
result of a Mortgage Loan not constituting a Qualified Mortgage, may not be
cured by a Loss of Value Payment; and provided, further that the Loss of Value
Payment shall include the portion of any Liquidation Fees payable to the Special
Servicer in respect of such Loss of Value Payment and the portion of fees of the
Asset Representations Reviewer attributable to the Asset Review of such Mortgage
Loan. Upon its making such payment, the Seller shall be deemed to have cured
such Material Defect in all respects. Provided that such Loss of Value Payment
is made, this paragraph describes the sole remedy available to the Purchaser or
the Trust, as applicable, and its assignees regarding any such Material Defect,
and the Seller shall not be obligated to repurchase or replace the affected
Mortgage Loan or otherwise cure such Material Defect.

 

If (x) a Mortgage Loan is to be repurchased or replaced as described above (a
“Defective Mortgage Loan”), (y) such Defective Mortgage Loan is part of a
Cross-Collateralized Group and (z) the applicable Document Defect or Breach does
not constitute a Material Document Defect or Material Breach, as the case may
be, as to the other Mortgage Loan(s) that are a part of such
Cross-Collateralized Group (the “Other Crossed Loans”) (without regard to this
paragraph), then the applicable Document Defect or Breach (as the case may be)
shall be deemed to constitute a Material Document Defect or Material Breach, as
the case may be, as to each such Other Crossed Loan for purposes of the above
provisions, and the Seller shall be obligated to repurchase or replace each such
Other Crossed Loan in accordance with the provisions above unless, in the case
of such Breach or Document Defect:

 

(A)      the Seller (at its expense) delivers or causes to be delivered to the
Trustee, the Master Servicer and the Special Servicer an Opinion of Counsel to
the effect that such Seller’s repurchase or replacement of only those Mortgage
Loans as to which a Material Defect has actually occurred without regard to the
provisions of this paragraph (the “Affected Loan(s)”) and the operation of the
remaining provisions of this Section 6(e) (i) will not cause either Trust REMIC
to fail to qualify as a REMIC or cause the Grantor Trust to fail to qualify as a
grantor trust under subpart E, part I of subchapter J of the Code for federal
income tax purposes at any time that any Certificate is outstanding and (ii)
will not result in the imposition of a tax upon either Trust REMIC or the Trust
Fund (including but not limited to the tax on “prohibited transactions” as
defined in Section 860F(a)(2) of the Code and the tax on contributions to a
REMIC set forth in Section 860G(d) of the Code); and

 

-14-

 

 

(B)      each of the following conditions would be satisfied if the Seller were
to repurchase or replace only the Affected Loans and not the Other Crossed
Loans:

 

(1)     the debt service coverage ratio for such Other Crossed Loan(s)
(excluding the Affected Loan(s)) for the four calendar quarters immediately
preceding the repurchase or replacement is not less than the lesser of (A) 0.10x
below the debt service coverage ratio for the Cross-Collateralized Group
(including the Affected Loan(s)) set forth in Annex A to the Prospectus and (B)
the debt service coverage ratio for the Cross-Collateralized Group (including
the Affected Loan(s)) for the four preceding calendar quarters preceding the
repurchase or replacement;

 

(2)     the loan-to-value ratio for the Other Crossed Loans (excluding the
Affected Loan(s)) is not greater than the greatest of (A) the loan-to-value
ratio, expressed as a whole number percentage (taken to one decimal place), for
the Cross-Collateralized Group (including the Affected Loan(s)) set forth in
Annex A to the Prospectus plus 10%, (B) the loan-to-value ratio, expressed as a
whole number percentage (taken to one decimal place), for the
Cross-Collateralized Group (including the Affected Loan(s)) at the time of
repurchase or replacement and (C) 75%; and

 

(3)     either (x) the exercise of remedies against the Primary Collateral of
any Mortgage Loan in the Cross-Collateralized Group will not impair the ability
to exercise remedies against the Primary Collateral of the other Mortgage Loans
in the Cross-Collateralized Group or (y) the Loan Documents evidencing and
securing the relevant Mortgage Loans have been modified in a manner that
complies with this Agreement and the Pooling and Servicing Agreement and that
removes any threat of impairment of the ability to exercise remedies against the
Primary Collateral of the other Mortgage Loans in the Cross-Collateralized Group
as a result of the exercise of remedies against the Primary Collateral of any
Mortgage Loan in the Cross-Collateralized Group.

 

The determination of the Master Servicer or the Special Servicer, as applicable,
as to whether the conditions set forth above have been satisfied shall be
conclusive and binding in the absence of manifest error on the
Certificateholders, other parties to the Pooling and Servicing Agreement and the
Seller. The Master Servicer or the Special Servicer, as applicable, will be
entitled to cause to be delivered, or direct the Seller to (in which case the
Seller shall) cause to be delivered, to the Master Servicer or the Special
Servicer, as applicable, an Appraisal of any or all of the related Mortgaged
Properties for purposes of determining whether the condition set forth in clause
(B)(2) above has been satisfied, in each case at the expense of the Seller if
the scope and cost of the Appraisal is approved by the Seller and, prior to the
occurrence and continuance of a Control Termination Event, the Controlling Class
Representative (such approval not to be unreasonably withheld in each case).

 

-15-

 

 

With respect to any Defective Mortgage Loan that forms a part of a
Cross-Collateralized Group and as to which the conditions described in the
second preceding paragraph are satisfied, such that the Trust Fund will continue
to hold the Other Crossed Loans, the Seller and the Depositor agree to forbear
from enforcing any remedies against the other’s Primary Collateral but each is
permitted to exercise remedies against the Primary Collateral securing its
respective Mortgage Loans, including with respect to the Trustee, the Primary
Collateral securing the Affected Loan(s) still held by the Trustee. If the
exercise of remedies by one such party would impair the ability of the other
such party to exercise its remedies with respect to the Primary Collateral
securing the Affected Loan or the Other Crossed Loans, as the case may be, held
by the other such party, then both parties shall forbear from exercising such
remedies unless and until the Loan Documents evidencing and securing the
relevant Mortgage Loans can be modified in a manner that complies with this
Agreement to remove the threat of impairment as a result of the exercise of
remedies. Any reserve or other cash collateral or letters of credit securing any
of the Mortgage Loans that form a Cross-Collateralized Group shall be allocated
between such Mortgage Loans in accordance with the related Loan Documents, or
otherwise on a pro rata basis based upon their outstanding Stated Principal
Balances. All other terms of the Mortgage Loans shall remain in full force and
effect, without any modification thereof. The provisions of this paragraph shall
be binding on all future holders of each Mortgage Loan that forms part of a
Cross-Collateralized Group.

 

The Pooling and Servicing Agreement provides that, to the extent necessary and
appropriate, the Master Servicer or Special Servicer, as applicable, will
execute (pursuant to a limited power of attorney provided by the Trustee who
will not be liable for any misuse of any such power of attorney by the Master
Servicer or Special Servicer, as applicable, or any of its agents or
subcontractors) the modification of the Loan Documents that complies with this
Agreement to remove the threat of impairment of the ability of the Seller or the
Trust Fund to exercise its remedies with respect to the Primary Collateral
securing the Mortgage Loan(s) held by such party resulting from the exercise of
remedies by the other such party. All costs and expenses incurred by the
Trustee, the Special Servicer and the Master Servicer with respect to any
Cross-Collateralized Group pursuant to this paragraph and the first, second and
third preceding paragraphs shall be advanced by the Master Servicer as provided
for in Section 2.03(a) of the Pooling and Servicing Agreement, and such advances
and interest thereon shall be included in the calculation of Purchase Price for
the Affected Loan(s) to be repurchased or replaced.

 

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the Mortgage
Loan or for any immediate significant servicing obligation.

 

-16-

 

 

With respect to any Outside Serviced Mortgage Loan, the Seller agrees that if a
“material document defect” (as such term or any analogous term is defined in the
related Outside Servicing Agreement) exists under the related Outside Servicing
Agreement with respect to the related Outside Serviced Companion Loan included
in the related Outside Securitization Trust, and such Outside Serviced Companion
Loan is repurchased by or on behalf of such Seller (or other responsible
repurchasing entity) from the related Outside Securitization Trust as a result
of such “material document defect” (as such term or any analogous term is
defined in such Outside Servicing Agreement), then the Seller shall repurchase
such Outside Serviced Mortgage Loan; provided, however, that such repurchase
obligation does not apply to any “material document defect” (as such term or any
analogous term is defined in the related Outside Servicing Agreement) related
solely to the promissory note for such Outside Serviced Companion Loan.

 

(f)     In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all Escrow Payments and reserve funds pertaining to such Mortgage
Loan possessed by it, and each document that constitutes a part of the Mortgage
File shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing or substituting entity or its designee in the same manner, but only
if the respective documents have been previously assigned or endorsed to the
Trustee, and pursuant to appropriate forms of assignment, substantially similar
to the manner and forms pursuant to which such documents were previously
assigned to the Trustee or as otherwise reasonably requested to effect the
retransfer and reconveyance of the Mortgage Loan and the security therefor to
the Seller or its designee; provided that such tender by the Trustee and the
Custodian shall be conditioned upon its receipt from the Master Servicer of a
Request for Release and an Officer’s Certificate to the effect that the
requirements for repurchase or substitution have been satisfied. In the event a
Qualified Substitute Mortgage Loan is substituted for a Defective Mortgage Loan
by the Seller as contemplated by this Section 6, the Seller shall deliver to the
Custodian the related Mortgage File and to the Master Servicer all Escrow
Payments and reserve funds pertaining to such Qualified Substitute Mortgage Loan
possessed by it and a certification to the effect that such Qualified Substitute
Mortgage Loan satisfies all of the requirements of the definition of “Qualified
Substitute Mortgage Loan” in the Pooling and Servicing Agreement.

 

If any Mortgage Loan is to be repurchased or replaced as contemplated by this
Section 6, the Seller shall amend the Mortgage Loan Schedule to reflect the
removal of any deleted Mortgage Loan and, if applicable, the substitution of the
related Qualified Substitute Mortgage Loan(s) and deliver or cause the delivery
of such amended Mortgage Loan Schedule to the parties to the Pooling and
Servicing Agreement. Upon any substitution of a Qualified Substitute Mortgage
Loan for a deleted Mortgage Loan, such Qualified Substitute Mortgage Loan shall
become part of the Trust Fund and be subject to the terms of this Agreement in
all respects.

 

(g)     The representations and warranties of the parties hereto shall survive
the execution and delivery and any termination of this Agreement and shall inure
to the benefit of

 

-17-

 

 

the respective parties, notwithstanding any restrictive or qualified endorsement
on the Notes or Assignment of Mortgage or the examination of the Mortgage Files.

 

(h)     Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s obligation to cure any Material Defect or to repurchase,
or substitute for, or make a Loss of Value Payment with respect to, any affected
Mortgage Loan pursuant to this Section 6 shall constitute the sole remedy
available to the Purchaser in connection with a breach of any of the Seller’s
representations or warranties contained in Section 6(c) of this Agreement or a
Document Defect with respect to any Mortgage Loan.

 

(i)     The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request. Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan and the person making the Repurchase
Request, (2) the date (x) such Repurchase Communication of such Repurchase
Request or Repurchase Request Withdrawal was received, (y) the related Mortgage
Loan was repurchased or replaced or (z) the Repurchase Request was rejected or
disputed, as applicable, and (3) if known, the basis for (x) the Repurchase
Request (as asserted in the Repurchase Request) or (y) any rejection or dispute
of a Repurchase Request, as applicable.

 

The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission (the “Commission”) and a true, correct and complete copy of the
relevant portions of any Form ABS-15G that the Seller is required to file with
the Commission under Rule 15Ga-1 under the Exchange Act with respect to the
Mortgage Loans, on or before the date that is five (5) Business Days before the
date such Form ABS-15G is required to be filed with the Commission.

 

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests. Any such information requested shall be
provided as promptly as practicable after such request is made.

 

The Seller agrees that no Rule 15Ga-1 Notice Provider will be required to
provide information in a Rule 15Ga-1 Notice that is protected by the
attorney-client privilege or attorney work product doctrines. In addition, the
Seller hereby acknowledges that (i) any Rule 15Ga-1 Notice provided pursuant to
Section 2.03(a) of the Pooling and Servicing Agreement is so provided only to
assist the Seller, the Depositor and their respective Affiliates to comply with
Rule 15Ga-1 under the Exchange Act, Items 1104 and 1121 of Regulation AB and any
other requirement of law or regulation and (ii)(A) no action taken by, or
inaction of, a Rule 15Ga-1

 

-18-

 

 

Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a Rule 15Ga-1 Notice Provider shall be
deemed to constitute a waiver or defense to the exercise of any legal right the
Rule 15Ga-1 Notice Provider may have with respect to this Agreement, including
with respect to any Repurchase Request that is the subject of a Rule 15Ga-1
Notice.

 

Each party hereto agrees that the receipt of a Rule 15Ga-1 Notice or the
delivery of any notice required to be delivered pursuant to this Section 6(i)
shall not, in and of itself, constitute delivery of notice of, receipt of notice
of, or knowledge of the Seller of, any Material Defect.

 

Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001663645.

 

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

 

(j)     The Seller hereby acknowledges and agrees that it has engaged Ernst &
Young LLP (the “Accounting Firm”) to perform “due diligence services” (as
defined in Rule 17g-10 under the Exchange Act) with respect to the Mortgage
Loans and to prepare a “third-party due diligence report” (as defined in Rule
15Ga-2 under the Exchange Act) (the “Accountant’s Third-Party Due Diligence
Report”) in connection therewith. The Seller hereby represents and warrants to,
and covenants with, the Depositor that, except with respect to the Accounting
Firm and the Accountant’s Third-Party Due Diligence Report, the Seller, as of
the Closing Date, (A) has not obtained any “third-party due diligence report”
(as defined in Rule 15Ga-2 under the Exchange Act), and (B) has not retained any
third party to engage in, and will not retain any third party to engage in, any
activity that constitutes “due diligence services” (as defined in Rule 17g-10
under the Exchange Act) with respect to the Mortgage Loans, unless, in the case
of the immediately preceding clause (B) and following the Closing Date, the
Seller (i) provides prior written notice to the Depositor, (ii) requires the
third-party due diligence provider to comply with its obligations under Section
15E(s)(4)(B) of, and Rule 17g-10 under, the Exchange Act (including with respect
to the timely delivery to any applicable NRSRO and to the Depositor of a Form
ABS Due Diligence-15E), and (iii) facilitates the Depositor’s compliance with
Rule 17g-5(a)(3)(iii)(E) under the Exchange Act, with respect thereto. The
Seller further represents and warrants that no portion of the Accountant’s
Third-Party Due Diligence Report contains, with respect to the information
contained therein with respect to the Mortgage Loans, any names, addresses,
other personal identifiers or zip codes with respect to any individuals, or any
other personally identifiable or other information that would be associated with
an individual, including without limitation any “nonpublic personal information”
within the meaning of Title V of the Gramm-Leach-Bliley Financial Services
Modernization Act of 1999. The Underwriters and Initial Purchasers are
third-party beneficiaries of the provisions set forth in this Section 6(j).

 

(k)     The Seller further represents and warrants that, with respect to any
Mortgage Loan that is part of an Outside Serviced Loan Combination (and for
which the depositor under the Outside Servicing Agreement is not the Purchaser),
the related Outside Servicing Agreement (or, to the extent specified on Exhibit
E to this Agreement, the related Co-

 

-19-

 

 

Lender Agreement) contains terms and provisions designed to comply in all
material respects with the provisions set forth on Exhibit E to this Agreement.
Following the Closing Date, the Depositor is an intended third-party beneficiary
of the provisions set forth in this Section 6(k).

 

SECTION 7     Review of Mortgage File.     The parties hereto acknowledge that
the Custodian will be required to review the Mortgage Files pursuant to Section
2.02 of the Pooling and Servicing Agreement and if it finds any document or
documents not to have been properly executed, or to be missing or to be
defective on its face in any material respect, to notify the Purchaser, which
shall promptly notify the Seller.

 

SECTION 8     Conditions to Closing.     The obligation of the Seller to sell
the Mortgage Loans shall be subject to the Seller having received the purchase
price for the Mortgage Loans as contemplated by Section 1 of this Agreement. The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:

 

(a)     Each of the obligations of the Seller required to be performed by it at
or prior to the Closing Date pursuant to the terms of this Agreement shall have
been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by the Seller
substantially in the form of Exhibit D to this Agreement.

 

(b)     The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.

 

(c)     The Purchaser shall have received the following additional closing
documents:

 

(i)     copies of the Seller’s Articles of Association, charter, by-laws or
other organizational documents and all amendments, revisions, restatements and
supplements thereof, certified as of a recent date by the Secretary of the
Seller;

 

(ii)     a certificate as of a recent date of the Secretary of State of the
State of New York to the effect that the Seller is duly organized, existing and
in good standing in the State of New York;

 

(iii)    an officer’s certificate of the Seller in form reasonably acceptable to
the Underwriters, the Initial Purchasers and each Rating Agency;

 

-20-

 

 

(iv)     an opinion of counsel of the Seller, subject to customary exceptions
and carve-outs, in form reasonably acceptable to the Underwriters, the Initial
Purchasers and each Rating Agency; and

 

(v)     a letter from counsel of the Seller substantially to the effect that (a)
nothing has come to such counsel’s attention that would lead such counsel to
believe that the agreed upon sections of the Preliminary Prospectus, the
Prospectus, the Preliminary Offering Circular or the Final Offering Circular
(each as defined in the Indemnification Agreement), as of the date thereof or as
of the Closing Date (or, in the case of the Preliminary Prospectus or the
Preliminary Offering Circular, solely as of the time of sale) contained or
contain, as applicable, with respect to the Seller, the Mortgage Loans, any
sub-servicers related to the Mortgage Loans, any related Loan Combination
(including, without limitation, the identity of the servicers for, and the terms
of the Outside Servicing Agreement relating to, any Outside Serviced Loan
Combination, and the identity of any co-originator of any Loan Combination), the
related Mortgaged Properties and the related Mortgagors and their respective
affiliates, any untrue statement of a material fact or omitted or omit to state
a material fact necessary in order to make the statements therein relating to
the Seller, the Mortgage Loans, any sub-servicers related to the Mortgage Loans,
any related Loan Combination (including, without limitation, the identity of the
servicers for, and the terms of the Outside Servicing Agreement relating to, any
Outside Serviced Loan Combination, and the identity of any co-originator of any
Loan Combination), the related Mortgaged Properties and the related Mortgagors
and their respective affiliates, in the light of the circumstances under which
they were made, not misleading and (b) the Seller Information (as defined in the
Indemnification Agreement) in the Prospectus appears to be appropriately
responsive in all material respects to the applicable requirements of Regulation
AB.

 

(d)     The Public Certificates shall have been concurrently issued and sold
pursuant to the terms of the Underwriting Agreement. The Private Certificates
shall have been concurrently issued and sold pursuant to the terms of the
Certificate Purchase Agreement.

 

(e)     The Seller shall have executed and delivered concurrently herewith the
Indemnification Agreement.

 

(f)     The Seller shall furnish the Purchaser, the Underwriters and the Initial
Purchasers with such other certificates of its officers or others and such other
documents and opinions to evidence fulfillment of the conditions set forth in
this Agreement as the Purchaser and its counsel may reasonably request.

 

(g)     An officer of the Seller (i) prior to the delivery of the Preliminary
Prospectus to investors, shall have delivered to the Depositor for the benefit
of the Chief Executive Officer of the Depositor a sub-certification (the
“Preliminary Mortgage Loan Seller Sub-Certification”) to the certification
provided by the Chief Executive Officer of the Depositor to the Commission
pursuant to Regulation AB; and (ii) prior to the delivery of the Prospectus to
investors, shall have delivered to the Depositor for the benefit of the Chief
Executive Officer of the Depositor a sub-certification (the “Mortgage Loan
Seller Sub-Certification”) to the

 

-21-

 

 

certification provided by the Chief Executive Officer of the Depositor to the
Commission pursuant to Regulation AB.

 

SECTION 9     Closing.     The closing for the purchase and sale of the Mortgage
Loans shall take place at the offices of Orrick, Herrington & Sutcliffe LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.

 

SECTION 10     Expenses.     The Seller will pay its pro rata share (the
Seller’s pro rata portion to be determined according to the percentage that the
aggregate principal balance as of the Cut-Off Date of all the Mortgage Loans
represents as to the aggregate principal balance as of the Cut-Off Date of all
the mortgage loans to be included in the Trust Fund) of all costs and expenses
of the Purchaser in connection with the transactions contemplated herein,
including, but not limited to: (i) the costs and expenses of the Purchaser in
connection with the purchase of the Mortgage Loans; (ii) the costs and expenses
of reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee, the Certificate Administrator, the Master Servicer, the Special
Servicer, the Asset Representations Reviewer and their respective counsel; (iv)
the fees and disbursements of a firm of certified public accountants selected by
the Purchaser and the Seller with respect to numerical information in respect of
the Mortgage Loans and the Certificates included in the Preliminary Prospectus,
the Prospectus, the Preliminary Offering Circular, the Final Offering Circular
and any related disclosure for the initial Form 8-K, including the cost of
obtaining any “comfort letters” with respect to such items; (v) the costs and
expenses in connection with the qualification or exemption of the Certificates
under state securities or blue sky laws, including filing fees and reasonable
fees and disbursements of counsel in connection therewith; (vi) the costs and
expenses in connection with any determination of the eligibility of the
Certificates for investment by institutional investors in any jurisdiction and
the preparation of any legal investment survey, including reasonable fees and
disbursements of counsel in connection therewith; (vii) the costs and expenses
in connection with printing (or otherwise reproducing) and delivering the
Registration Statement (as such term is defined in the Indemnification
Agreement), Preliminary Prospectus, Prospectus, Preliminary Offering Circular
and Final Offering Circular and the reproducing and delivery of this Agreement
and the furnishing to the Underwriters of such copies of the Registration
Statement, Preliminary Prospectus, Prospectus, Preliminary Offering Circular,
Final Offering Circular and this Agreement as the Underwriters may reasonably
request; (viii) the fees of the rating agency or agencies requested to rate the
Certificates; (ix) the reasonable fees and expenses of Orrick, Herrington &
Sutcliffe LLP as counsel to the Depositor; and (x) the reasonable fees and
expenses of Mayer Brown LLP, as counsel to the Underwriters and the Initial
Purchasers.

 

If the Seller elects to exercise its rights under Section 12.14 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicer and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 12.14 of the Pooling and Servicing Agreement.

 

SECTION 11     Severability of Provisions.     If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the

 

-22-

 

 

remaining covenants, agreements, provisions or terms of this Agreement and shall
in no way affect the validity or enforceability of the other provisions of this
Agreement. Furthermore, the parties shall in good faith endeavor to replace any
provision held to be invalid or unenforceable with a valid and enforceable
provision which most closely resembles, and which has the same economic effect
as, the provision held to be invalid or unenforceable.

 

SECTION 12     Governing Law.     THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

 

SECTION 13     Waiver of Jury Trial.     THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 14     Submission to Jurisdiction.     EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A
COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER
AND AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY MANNER PERMITTED BY LAW.

 

SECTION 15     No Third-Party Beneficiaries.     The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 6 and Section 16.

 

SECTION 16     Assignment.     The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders. The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement. This Agreement shall

 

-23-

 

 

bind and inure to the benefit of and be enforceable by the Seller, the Purchaser
and their permitted successors and assigns. Any Person into which the Seller may
be merged or consolidated, or any Person resulting from any merger, conversion
or consolidation to which the Seller may become a party, or any Person
succeeding to all or substantially all of the business of the Seller, shall be
the successor to the Seller hereunder without any further act. The warranties
and representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.

 

SECTION 17     Notices.     All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by fax transmission or electronic mail and
confirmed to it at Citigroup Commercial Mortgage Securities Inc., 390 Greenwich
Street, 5th Floor, New York, New York 10013, to the attention of Paul
Vanderslice, fax number (212) 723-8599, and 390 Greenwich Street, 7th Floor, New
York, New York 10013, to the attention of Richard Simpson, fax number (646)
328-2943, and 388 Greenwich Street, 17th Floor, New York, New York 10013, to the
attention of Ryan M. O’Connor, fax number (646) 862-8988, and with an electronic
copy emailed to Richard Simpson at richard.simpson@citi.com and to Ryan M.
O’Connor at ryan.m.oconnor@citi.com, (ii) if sent to the Seller, will be mailed,
hand delivered, couriered or sent by fax transmission or electronic mail and
confirmed to it at Goldman Sachs Mortgage Company, 200 West Street, New York,
New York 10282, to the attention of Leah Nivison, fax number (212) 428-1439,
e-mail: leah.nivison@gs.com, with a copy to Peter Morreale, fax number (212)
902-3000, e-mail: peter.morreale@gs.com, and Joe Osborne, fax number (212)
291-5318, e-mail: joe.osborne@gs.com, and (iii) in the case of any of the
preceding parties, such other address as may hereafter be furnished to the other
party in writing by such parties.

 

SECTION 18     Amendment.     This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller. This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice. No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.

 

SECTION 19     Counterparts.     This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

SECTION 20     Exercise of Rights.     No failure or delay on the part of any
party to exercise any right, power or privilege under this Agreement and no
course of dealing between the Seller and the Purchaser shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. Except as set forth in
Section 6(h) of this Agreement, the rights and remedies herein expressly
provided are cumulative and not exclusive of any rights or remedies which any
party would otherwise have pursuant to

 

-24-

 

 

law or equity. No notice to or demand on any party in any case shall entitle
such party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of either party to any other
or further action in any circumstances without notice or demand.

 

SECTION 21     No Partnership.     Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action which could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.

 

SECTION 22     Miscellaneous.     This Agreement supersedes all prior agreements
and understandings relating to the subject matter hereof. Neither this Agreement
nor any term hereof may be waived, discharged or terminated orally, but only by
an instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.

 

SECTION 23     Further Assurances.     The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.

 

* * * * * *

 

-25-

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

 



  CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC.         By: /s/ Paul T.
Vanderslice     Name: Paul T. Vanderslice     Title: President         GOLDMAN
SACHS MORTGAGE COMPANY, a New York limited partnership         By: /s/ J.
Theodore Borter     Name: J. Theodore Borter     Title: Authorized Signatory



 

 

 

 

EXHIBIT A

MORTGAGE LOAN SCHEDULE

 



A-1

 

 



CGCMT 2016-GC36 Mortgage Loan Schedule - GS                                    
                                                                           
Original   Remaining     Control       Loan                       Cut-Off Date  
Mortgage   Term To     Number   Footnotes   Number   Property Name   Address  
City   State   Zip Code   Balance ($)   Rate   Maturity Date   Maturity Date 3  
(3)   107323   Austin Block 21   200 and 212 Lavaca Street   Austin   Texas  
78701   109,898,449.69   5.58000%   119   1/6/2026 4   (4)   114883b   Glenbrook
Square   4201 Coldwater Road   Fort Wayne   Indiana   46805   102,000,000.00  
4.27150%   117   11/6/2025 5   (5)   118685c   Westin Boston Waterfront   425
Summer Street   Boston   Massachusetts   02210   54,789,561.34   4.35800%   117
  11/6/2025 10   (8)   114104c   South Plains Mall   5702 and 6002 Slide Road  
Lubbock   Texas   79414   30,000,000.00   4.22050%   117   11/6/2025 11   (9)  
108124b   GSA Portfolio                   27,384,375.00   4.90600%   117  
11/6/2025 11.01       108124b-1   Mobile   550 Government Street   Mobile  
Alabama   36602                 11.02       108124b-2   Savannah   8 Southern
Oaks Court   Savannah   Georgia   31405                 11.03       108124b-3  
Covington   10155 Eagle Drive   Covington   Georgia   30014                
11.04       108124b-4   Nashville   120 Athens Way   Nashville   Tennessee  
37228                 11.05       108124b-5   Memphis - Midtown   1330 Monroe
Avenue   Memphis   Tennessee   38104                 11.06       108124b-6  
Atlanta   1699 Phoenix Parkway   College Park   Georgia   30349                
11.07       108124b-7   Tallahassee   1961 Quail Grove Lane   Tallahassee  
Florida   32311                 11.08       108124b-8   Elizabethtown   591
Westport Road   Elizabethtown   Kentucky   42701                 11.09      
108124b-9   Greenville   2805 South Charles Boulevard   Greenville   North
Carolina   27858                 11.10       108124b-10   Birmingham   1972
Gadsden Highway   Birmingham   Alabama   35235                 11.11      
108124b-11   Paducah   4730 Village Square Drive   Paducah   Kentucky   42001  
              11.12       108124b-12   Little Rock   1520 Riverfront Drive  
Little Rock   Arkansas   72202                 11.13       108124b-13  
Huntsville   4970 Research Drive Northwest   Huntsville   Alabama   35805      
          11.14       108124b-14   Columbus   3577 Bluecutt Road   Columbus  
Mississippi   39705                 11.15       108124b-15   Memphis - North  
3602 Austin Peay Highway   Memphis   Tennessee   38128                 11.16    
  108124b-16   Frankfort   140 Flynn Avenue   Frankfort   Kentucky   40601      
          11.17       108124b-17   Henderson   858 South Beckford Drive  
Henderson   North Carolina   27536                 11.18       108124b-18  
Gadsden   204 Enterprise Drive   Gadsden   Alabama   35904                 11.19
      108124b-19   Bessemer   5475 Academy Way   Bessemer   Alabama   35022    
            11.20       108124b-20   Richmond   1060 Gibson Bay Drive   Richmond
  Kentucky   40475                 11.21       108124b-21   Tullahoma   717
Kings Lane   Tullahoma   Tennessee   37388                 11.22      
108124b-22   Fairhope   101 Courthouse Drive   Fairhope   Alabama   36532      
          11.23       108124b-23   Lawrenceburg   109 East Taylor Street  
Lawrenceburg   Tennessee   38464                 11.24       108124b-24   Moss
Point   6000 Highway 63   Moss Point   Mississippi   39563                 16  
    122563   Rivercrest Portfolio B                   20,200,000.00   4.62600%  
118   12/6/2025 16.01       122563-2   Shoppes at Woodruff   1451 Woodruff Road
  Greenville   South Carolina   29607                 16.02       122563-1  
Riverbend Shopping Center   315 West Thacker Avenue   Covington   Virginia  
24426                 16.03       122563-3   Sussex Plaza   22877-22895 Sussex
Highway   Seaford   Delaware   19973                 16.04       122563-4   East
Town Plaza   2146 Old Snow Hill Road   Pocomoke City   Maryland   21851        
        17       122534   Rivercrest Portfolio A                   19,800,000.00
  4.62600%   118   12/6/2025 17.01       122534-3   Surfside Commons   2695
Beaver Run Boulevard   Surfside Beach   South Carolina   29575                
17.02       122534-4   East Towne Centre   5570 Sunset Boulevard   Lexington  
South Carolina   29072                 17.03       122534-1   Plantation Plaza  
1310 North Fraser Street   Georgetown   South Carolina   29440                
17.04       122534-2   Smithfield Plaza   1285 North Brightleaf Boulevard  
Smithfield   North Carolina   27577                 19   (11)   112083b  
Element LA   1861-1933 South Bundy Drive and 12333 West Olympic Boulevard   Los
Angeles   California   90025; 90064   14,000,000.00   4.59300%   117   11/6/2025
20       117243   Residence Inn Andover   500 Minuteman Road   Andover  
Massachusetts   01810   13,457,641.04   4.83400%   118   12/6/2025 22   (12)  
111484c   DoubleTree Hotel Universal   5780 Major Boulevard   Orlando   Florida
  32819   12,941,291.70   4.90000%   116   10/6/2025 23       113324   Seaford
Village   22916-23010 Sussex Highway   Seaford   Delaware   19973  
12,925,000.00   4.65900%   118   12/6/2025 26       124710   Guardian Self
Storage Centre Avenue and South Millvale                 11,200,000.00  
4.46600%   119   1/6/2026 26.01       124710-1   Guardian Self Storage Centre
Avenue   5873 Centre Avenue   Pittsburgh   Pennsylvania   15206                
26.02       124710-2   Guardian Self Storage South Millvale   750 South Millvale
Avenue   Pittsburgh   Pennsylvania   15213                 27       109423  
Arapaho Village   801-819 West Arapaho Road   Richardson   Texas   75080  
10,046,000.00   5.19550%   119   1/6/2026 29       118983   Southwood Tower  
19221 Interstate 45 South   Shenandoah   Texas   77385   9,190,145.16   4.96600%
  119   1/6/2026 30       111444   Two Metro Place   565 Metro Place South  
Dublin   Ohio   43017   9,000,000.00   4.86100%   120   2/6/2026 31       107263
  Golden Mile Marketplace   1300-1312 West Patrick Street   Frederick   Maryland
  21703   8,750,000.00   4.24000%   117   11/6/2025 33       112903   Five
Points Medical   2251 North Squirrel Road   Auburn Hills   Michigan   48326  
7,326,453.67   5.19400%   117   11/6/2025 34       124723   Guardian Self
Storage Old Haymaker Road   350 Old Haymaker Road   Monroeville   Pennsylvania  
15146   7,200,000.00   4.46600%   119   1/6/2026 36       124724   Guardian Self
Storage Waterfront Drive   1002 East Waterfront Drive   Munhall   Pennsylvania  
15120   6,600,000.00   4.46600%   119   1/6/2026 37       101763   AAAA Self
Storage                   6,392,802.26   4.75600%   119   1/6/2026 37.01      
101763-1   AAAA Self Storage Buford   4365 Commerce Drive   Buford   Georgia  
30518                 37.02       101763-2   AAAA Self Storage Lawrenceville  
282 East Crogan Street   Lawrenceville   Georgia   30046                 38    
  121124   Paseo Real   2100 Ruben Torres Senior Boulevard   Brownsville   Texas
  78526   6,300,000.00   4.60500%   119   1/6/2026 49       120563   81 Page
Drive   81 Page Drive   Franklin   Kentucky   42134   4,925,000.00   4.52800%  
118   12/6/2025 51       113345   Union Landing   30970-31000 Courthouse Drive  
Union City   California   94587   4,050,000.00   4.69350%   118   12/6/2025

 



 

 

 

CGCMT 2016-GC36 Mortgage Loan Schedule - GS                                    
                                              Remaining               Crossed
With             Control       Loan       Amortization Term   Servicing  
Subservicing   Mortgage   Other Loans   ARD   Final   ARD Number   Footnotes  
Number   Property Name   (Mos.)   Fee Rate (%)   Fee Rate (%)   Loan Seller  
(Crossed Group)   (Yes/No)   Maturity Date   Revised Rate 3   (3)   107323  
Austin Block 21   359   0.00500%   0.005%   GSMC   NAP   No   1/6/2026     4  
(4)   114883b   Glenbrook Square   360   0.00250%   0.003%   GSMC   NAP   No  
11/6/2025     5   (5)   118685c   Westin Boston Waterfront   357   0.00250%  
0.003%   GSMC   NAP   No   11/6/2025     10   (8)   114104c   South Plains Mall
  0   0.00250%   0.003%   GSMC   NAP   No   11/6/2025     11   (9)   108124b  
GSA Portfolio   360   0.00250%   0.020%   GSMC   NAP   No   11/6/2025     11.01
      108124b-1   Mobile                                 11.02       108124b-2  
Savannah                                 11.03       108124b-3   Covington      
                          11.04       108124b-4   Nashville                    
            11.05       108124b-5   Memphis - Midtown                          
      11.06       108124b-6   Atlanta                                 11.07    
  108124b-7   Tallahassee                                 11.08       108124b-8
  Elizabethtown                                 11.09       108124b-9  
Greenville                                 11.10       108124b-10   Birmingham  
                              11.11       108124b-11   Paducah                  
              11.12       108124b-12   Little Rock                              
  11.13       108124b-13   Huntsville                                 11.14    
  108124b-14   Columbus                                 11.15       108124b-15  
Memphis - North                                 11.16       108124b-16  
Frankfort                                 11.17       108124b-17   Henderson    
                            11.18       108124b-18   Gadsden                    
            11.19       108124b-19   Bessemer                                
11.20       108124b-20   Richmond                                 11.21      
108124b-21   Tullahoma                                 11.22       108124b-22  
Fairhope                                 11.23       108124b-23   Lawrenceburg  
                              11.24       108124b-24   Moss Point              
                  16       122563   Rivercrest Portfolio B   360   0.00500%  
0.000%   GSMC   NAP   No   12/6/2025     16.01       122563-2   Shoppes at
Woodruff                                 16.02       122563-1   Riverbend
Shopping Center                                 16.03       122563-3   Sussex
Plaza                                 16.04       122563-4   East Town Plaza    
                            17       122534   Rivercrest Portfolio A   360  
0.00500%   0.000%   GSMC   NAP   No   12/6/2025     17.01       122534-3  
Surfside Commons                                 17.02       122534-4   East
Towne Centre                                 17.03       122534-1   Plantation
Plaza                                 17.04       122534-2   Smithfield Plaza  
                              19   (11)   112083b   Element LA   0   0.00250%  
0.003%   GSMC   NAP   No   11/6/2025     20       117243   Residence Inn Andover
  358   0.00500%   0.000%   GSMC   NAP   No   12/6/2025     22   (12)   111484c
  DoubleTree Hotel Universal   356   0.00250%   0.003%   GSMC   NAP   No  
10/6/2025     23       113324   Seaford Village   360   0.00250%   0.050%   GSMC
  NAP   No   12/6/2025     26       124710   Guardian Self Storage Centre Avenue
and South Millvale 360   0.00500%   0.040%   GSMC   NAP   No   1/6/2026    
26.01       124710-1   Guardian Self Storage Centre Avenue                      
          26.02       124710-2   Guardian Self Storage South Millvale          
                      27       109423   Arapaho Village   360   0.00500%  
0.000%   GSMC   NAP   No   1/6/2026     29       118983   Southwood Tower   359
  0.00500%   0.000%   GSMC   NAP   No   1/6/2026     30       111444   Two Metro
Place   360   0.00500%   0.040%   GSMC   NAP   No   2/6/2026     31       107263
  Golden Mile Marketplace   360   0.00500%   0.050%   GSMC   NAP   No  
11/6/2025     33       112903   Five Points Medical   357   0.00250%   0.050%  
GSMC   NAP   No   11/6/2025     34       124723   Guardian Self Storage Old
Haymaker Road   360   0.00500%   0.040%   GSMC   NAP   No   1/6/2026     36    
  124724   Guardian Self Storage Waterfront Drive   360   0.00500%   0.040%  
GSMC   NAP   No   1/6/2026     37       101763   AAAA Self Storage   359  
0.00500%   0.000%   GSMC   NAP   No   1/6/2026     37.01       101763-1   AAAA
Self Storage Buford                                 37.02       101763-2   AAAA
Self Storage Lawrenceville                                 38       121124  
Paseo Real   360   0.00250%   0.070%   GSMC   NAP   No   1/6/2026     49      
120563   81 Page Drive   360   0.00500%   0.040%   GSMC   NAP   No   12/6/2025  
  51       113345   Union Landing   0   0.00500%   0.000%   GSMC   NAP   No  
12/6/2025    

 



 

 

 

CGCMT 2016-GC36 Mortgage Loan Schedule - GS                                    
                                          Serviced Companion Loan       Serviced
Companion Loan                                   Remaining   Serviced Companion
Loan   Remaining   Serviced Companion Loan   Control       Loan       Serviced
Companion Loan   Serviced Companion Loan   Serviced Companion Loan   Term To  
Maturity   Amortization Term   Servicing   Number   Footnotes   Number  
Property Name   Flag   Cut-off Balance   Interest Rate   Maturity   Date  
(Mos.)   Fees   3   (3)   107323   Austin Block 21   Yes   39,963,072.62  
5.58000%   119   1/6/2026   359   0.0075%   4   (4)   114883b   Glenbrook Square
                              5   (5)   118685c   Westin Boston Waterfront      
                        10   (8)   114104c   South Plains Mall                  
            11   (9)   108124b   GSA Portfolio                              
11.01       108124b-1   Mobile                               11.02      
108124b-2   Savannah                               11.03       108124b-3  
Covington                               11.04       108124b-4   Nashville      
                        11.05       108124b-5   Memphis - Midtown              
                11.06       108124b-6   Atlanta                              
11.07       108124b-7   Tallahassee                               11.08      
108124b-8   Elizabethtown                               11.09       108124b-9  
Greenville                               11.10       108124b-10   Birmingham    
                          11.11       108124b-11   Paducah                      
        11.12       108124b-12   Little Rock                               11.13
      108124b-13   Huntsville                               11.14      
108124b-14   Columbus                               11.15       108124b-15  
Memphis - North                               11.16       108124b-16   Frankfort
                              11.17       108124b-17   Henderson                
              11.18       108124b-18   Gadsden                              
11.19       108124b-19   Bessemer                               11.20      
108124b-20   Richmond                               11.21       108124b-21  
Tullahoma                               11.22       108124b-22   Fairhope      
                        11.23       108124b-23   Lawrenceburg                  
            11.24       108124b-24   Moss Point                               16
      122563   Rivercrest Portfolio B                               16.01      
122563-2   Shoppes at Woodruff                               16.02      
122563-1   Riverbend Shopping Center                               16.03      
122563-3   Sussex Plaza                               16.04       122563-4  
East Town Plaza                               17       122534   Rivercrest
Portfolio A                               17.01       122534-3   Surfside
Commons                               17.02       122534-4   East Towne Centre  
                            17.03       122534-1   Plantation Plaza            
                  17.04       122534-2   Smithfield Plaza                      
        19   (11)   112083b   Element LA                               20      
117243   Residence Inn Andover                               22   (12)   111484c
  DoubleTree Hotel Universal                               23       113324  
Seaford Village                               26       124710   Guardian Self
Storage Centre Avenue and South Millvale                             26.01      
124710-1   Guardian Self Storage Centre Avenue                              
26.02       124710-2   Guardian Self Storage South Millvale                    
          27       109423   Arapaho Village                               29    
  118983   Southwood Tower                               30       111444   Two
Metro Place                               31       107263   Golden Mile
Marketplace                               33       112903   Five Points Medical
                              34       124723   Guardian Self Storage Old
Haymaker Road                               36       124724   Guardian Self
Storage Waterfront Drive                               37       101763   AAAA
Self Storage                               37.01       101763-1   AAAA Self
Storage Buford                               37.02       101763-2   AAAA Self
Storage Lawrenceville                               38       121124   Paseo Real
                              49       120563   81 Page Drive                  
            51       113345   Union Landing                              

 



(3) The Cut-off Date Principal Balance of $109,898,450 represents the
controlling note A-1 of a $150,000,000 loan combination evidenced by two pari
passu notes.  The non-controlling note A-2, with an outstanding principal
balance as of the Cut-off Date of $39,963,073 is expected to be contributed to
one or more future securitization transactions. (4) The Cut-off Date Principal
Balance of $102,000,000 represents the non-controlling note A-2 of a
$162,000,000 loan combination evidenced by two pari passu notes.  The companion
loan, evidenced by controlling note A-1, with an outstanding principal balance
as of the Cut-off Date of $60,000,000 was contributed to the GSMS 2015-GS1
transaction.  Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF
DSCR, Debt Yield on Underwritten Net Operating Income, Debt Yield on
Underwritten Net Cash Flow and Loan Per Unit calculations are based on the
aggregate Cut-off Date Balance of $162,000,000. (5) The Cut-off Date Principal
Balance of $54,789,561 represents the non-controlling note A-3 of a $205,000,000
loan combination evidenced by three pari passu notes. The controlling note A-1,
with an aggregate principal balance as of the Cut-off Date of $69,732,169 was
contributed to the GSMS 2015-GS1 securitization transaction, and the
non-controlling note A-2, with an aggregate principal balance as of the Cut-off
Date of $79,693,907 was contributed to Citigroup Commercial Mortgage Trust
2015-GC35, Commercial Mortgage Pass-Through Certificates, Series 2015-GC35
securitization transaction. Cut-off Date LTV Ratio, LTV Ratio at Maturity,
Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt
Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are based on
the aggregate Cut-off Date Balance of $204,215,638. (8) The Cut-off Date
Principal Balance of $30,000,000 represents the non-controlling note A-3 of a
$200,000,000 loan combination evidenced by three pari passu notes.  The
controlling note A-1 with an outstanding principal balance as of the Cut-off
Date of $70,000,000 was contributed to the GSMS 2015-GS1 securitization
transaction.  The non-controlling note A-2 with an outstanding principal
balance  as of the Cut-off Date of $100,000,000 was contributed to the CGCMT
2015-GC35 securitization transaction.  Cut-off Date LTV Ratio, LTV Ratio at
Maturity, Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating
Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit calculations
are based on the aggregate Cut-off Date Balance of $200,000,000. (9) The Cut-off
Date Principal Balance of $27,384,375 represents the non-controlling note A-2 of
a $54,768,750 loan combination evidenced by two pari passu notes.  The companion
loan, evidenced by the controlling note A-1, with an outstanding principal
balance as of the Cut-off Date of $27,384,375 was contributed to the GSMS
2015-GS1 securitization transaction.  Cut-off Date LTV Ratio, LTV Ratio at
Maturity, Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating
Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit calculations
are based on the aggregate Cut-off Date Balance of $54,768,750. (11) The Cut-off
Date Principal Balance of $14,000,000 represents the non-controlling note A-2B
of a $168,000,000 loan combination evidenced by four pari passu notes.  The
controlling note A-1A, with a principal balance as of the Cut-off Date of
$55,500,000, was contributed to the CFCRE 2016-C3 commercial mortgage
securitization transaction. The non-controlling note A-1B, with a principal
balance as of the Cut-off Date of $28,500,000, is currently held by Cantor
Commercial Real Estate Lending, L.P. and is expected to be contributed to the
COMM 2016-CCRE28 securitization transaction. The non-controlling note A-2A, with
a principal balance as of the Cut-off Date of $70,000,000, was contributed to
the GSMS 2015-GS1 securitization transaction.  Cut-off Date LTV Ratio, LTV Ratio
at Maturity, Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating
Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit calculations
are based on the aggregate Cut-off Date Balance of $168,000,000. (12) The
Cut-off Date Principal Balance of $12,941,292 represents the non-controlling
note A-3 of a $51,000,000 loan combination evidenced by three pari passu
notes.  The companion loans are evidenced by note A-1 with a principal balance
as of the Cut-off Date of $18,416,454, which was contributed to the GSMS
2015-GC34 securitization transaction and note A-2 with a principal balance as of
the Cut-off Date of $19,411,938, which was contributed to the GSMS 2015-GS1
securitization transaction .  Cut-off Date LTV Ratio, LTV Ratio at Maturity,
Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt
Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are based on
the aggregate Cut-off Date Balance of $50,769,683.



 



 

 

 

 

EXHIBIT B

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 

(1)Whole Loan; Ownership of Mortgage Loans. Except with respect to a Mortgage
Loan that is part of a Loan Combination, each Mortgage Loan is a whole loan and
not a participation interest in a Mortgage Loan. Each Mortgage Loan that is part
of a Loan Combination is a senior or pari passu portion of a whole loan
evidenced by a senior or pari passu note. At the time of the sale, transfer and
assignment to Depositor, no Mortgage Note or Mortgage was subject to any
assignment (other than assignments to the Seller), participation or pledge, and
the Seller had good title to, and was the sole owner of, each Mortgage Loan free
and clear of any and all liens, charges, pledges, encumbrances, participations,
any other ownership interests on, in or to such Mortgage Loan other than any
servicing rights appointment or similar agreement, any Outside Servicing
Agreement with respect to an Outside Serviced Mortgage Loan and rights of the
holder of a related Companion Loan pursuant to a Co-Lender Agreement. The Seller
has full right and authority to sell, assign and transfer each Mortgage Loan,
and the assignment to Depositor constitutes a legal, valid and binding
assignment of such Mortgage Loan free and clear of any and all liens, pledges,
charges or security interests of any nature encumbering such Mortgage Loan other
than the rights of the holder of a related Companion Loan pursuant to a
Co-Lender Agreement.

 

(2)Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other obligor in connection
with such Mortgage Loan is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law)
and (ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based

 



B-1

 

 

on intentional fraud by the Seller in connection with the origination of the
Mortgage Loan, that would deny the Mortgagee the principal benefits intended to
be provided by the Mortgage Note, Mortgage or other Loan Documents.

 

(3)Mortgage Provisions. The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 

(4)Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 

(5)Lien; Valid Assignment. Subject to the Standard Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases to the Trust Fund
constitutes a legal, valid and binding assignment to the Trust Fund. Each
related Mortgage and Assignment of Leases is freely assignable without the
consent of the related Mortgagor. Each related Mortgage is a legal, valid and
enforceable first lien on the related Mortgagor’s fee (or if identified on the
Mortgage Loan Schedule, leasehold) interest in the Mortgaged Property in the
principal amount of such Mortgage Loan or allocated loan amount (subject only to
Permitted Encumbrances (as defined below) and the exceptions to paragraph (6)
set forth on Exhibit C (each such exception, a “Title Exception”)), except as
the enforcement thereof may be limited by the Standard Qualifications. Such
Mortgaged Property (subject to and excepting Permitted Encumbrances and the
Title Exceptions) as of origination was, and as of the Cut-Off Date, to the
Seller’s knowledge, is free and clear of any recorded mechanics’ liens, recorded
materialmen’s liens and other recorded encumbrances which are prior to or equal
with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below), and, to the Seller’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted Encumbrances and
the Title Exceptions), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below).
Notwithstanding anything herein to the contrary, no representation is made as to
the perfection of any security interest in rents or other personal property to
the extent that possession or control of such items or actions other than the
filing of Uniform Commercial Code financing statements is required in order to
effect such perfection.

 



B-2

 

 

(6)Permitted Liens; Title Insurance. Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group; and (g) if the
related Mortgage Loan is part of a Loan Combination, the rights of the holder(s)
of the related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clauses
(f) and (g) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage. Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder. Neither the Seller, nor to the Seller’s
knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

(7)Junior Liens. It being understood that B notes secured by the same Mortgage
as a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics’ and materialmen’s liens (which are the subject of the representation
in paragraph (5) above), and equipment and other personal property financing).
Except as set forth on Exhibit B-30-1, the Seller has no knowledge of any
mezzanine debt secured directly by interests in the related Mortgagor.

 

(8)Assignment of Leases and Rents. There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related Mortgage). Subject to the Permitted Encumbrances and the Title
Exceptions, each related

 



B-3

 

 

Assignment of Leases creates a valid first-priority collateral assignment of, or
a valid first-priority lien or security interest in, rents and certain rights
under the related lease or leases, subject only to a license granted to the
related Mortgagor to exercise certain rights and to perform certain obligations
of the lessor under such lease or leases, including the right to operate the
related leased property, except as the enforcement thereof may be limited by the
Standard Qualifications. The related Mortgage or related Assignment of Leases,
subject to applicable law, provides that, upon an event of default under the
Mortgage Loan, a receiver is permitted to be appointed for the collection of
rents or for the related Mortgagee to enter into possession to collect the rents
or for rents to be paid directly to the Mortgagee.

 

(9)UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, submitted in proper form for filing
and/or recording), UCC financing statements in the appropriate public filing
and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Loan Documents or any other personal property
leases applicable to such personal property), to the extent perfection may be
effected pursuant to applicable law by recording or filing, as the case may be.
Subject to the Standard Qualifications, each related Mortgage (or equivalent
document) creates a valid and enforceable lien and security interest on the
items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 

(10)Condition of Property. The Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within thirteen months of the
Cut-Off Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-Off Date. To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.

 

(11)Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-Off Date have become delinquent in
respect of each related Mortgaged Property have been

 

B-4

 



 

paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon. For purposes of this representation and warranty, real estate taxes and
governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 

(12)Condemnation. As of the date of origination and to the Seller’s knowledge as
of the Cut-Off Date, there is no proceeding pending, and, to the Seller’s
knowledge as of the date of origination and as of the Cut-Off Date, there is no
proceeding threatened, for the total or partial condemnation of such Mortgaged
Property that would have a material adverse effect on the value, use or
operation of the Mortgaged Property.

 

(13)Actions Concerning Mortgage Loan. As of the date of origination and to the
Seller’s knowledge as of the Cut-Off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Loan Documents or (f) the current principal use of the
Mortgaged Property.

 

(14)Escrow Deposits. All escrow deposits and payments required to be escrowed
with Mortgagee pursuant to each Mortgage Loan are in the possession, or under
the control, of the Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Loan Documents are being conveyed by
the Seller to Depositor or its servicer.

 

(15)No Holdbacks. The principal amount of the Mortgage Loan stated on the
Mortgage Loan Schedule has been fully disbursed as of the Closing Date and there
is no requirement for future advances thereunder (except in those cases where
the full amount of the Mortgage Loan has been disbursed but a portion thereof is
being held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
the Seller to merit such holdback).

 

(16)Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or “A-”
from Standard & Poor’s Ratings Services (collectively the

 



B-5

 

 

“Insurance Rating Requirements”), in an amount (subject to a customary
deductible) not less than the lesser of (1) the original principal balance of
the Mortgage Loan and (2) the full insurable value on a replacement cost basis
of the improvements, furniture, furnishings, fixtures and equipment owned by the
Mortgagor and included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained from an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-” by Standard & Poor’s Ratings Services in an amount not less than 100% of
the SEL.

 



B-6

 

 

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Loan
Combination), the Mortgagee (or a trustee appointed by it) having the right to
hold and disburse such proceeds as the repair or restoration progresses, or (b)
to the payment of the outstanding principal balance of such Mortgage Loan
together with any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-Off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums. All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days’ prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Seller.

 

(17)Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is located
on or adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 

(18)No Encroachments. To the Seller’s knowledge based solely on surveys obtained
in connection with origination and the Mortgagee’s Title Policy (or, if such
policy is not yet issued, a pro forma title policy, a preliminary title policy
with escrow instructions or a “marked up” commitment) obtained in connection
with the origination of each Mortgage Loan, all material improvements that were
included for the purpose of determining the appraised value of the related
Mortgaged Property at the time of the origination of such Mortgage Loan are
within the boundaries of the related Mortgaged Property, except encroachments
that do not materially and adversely affect the value or current use of such
Mortgaged Property or for which insurance or endorsements were obtained under
the Title Policy. No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value

 

B-7

 



 

or current use of such Mortgaged Property or for which insurance or endorsements
were obtained under the Title Policy. No improvements encroach upon any
easements except for encroachments the removal of which would not materially and
adversely affect the value or current use of such Mortgaged Property or for
which insurance or endorsements were obtained under the Title Policy.

 

(19)No Contingent Interest or Equity Participation. No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by the Seller (except that any
ARD Mortgage Loan may provide for the accrual of the portion of interest in
excess of the rate in effect prior to its related Anticipated Repayment Date).

 

(20)REMIC. The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan (or related Loan
Combination) was originated at least equal to 80% of the adjusted issue price of
the Mortgage Loan (or related Loan Combination) on such date or (ii) at the
Closing Date at least equal to 80% of the adjusted issue price of the Mortgage
Loan (or related Loan Combination) on such date, provided that for purposes
hereof, the fair market value of the real property interest must first be
reduced by (A) the amount of any lien on the real property interest that is
senior to the Mortgage Loan and (B) a proportionate amount of any lien that is
in parity with the Mortgage Loan; or (b) substantially all of the proceeds of
such Mortgage Loan were used to acquire, improve or protect the real property
which served as the only security for such Mortgage Loan (other than a recourse
feature or other third-party credit enhancement within the meaning of Treasury
Regulations Section 1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly
modified” prior to the Closing Date so as to result in a taxable exchange under
Section 1001 of the Code, it either (x) was modified as a result of the default
or reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto. Any prepayment premium and
yield maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-1(b)(2). All terms used in this paragraph shall have the same meanings as
set forth in the related Treasury Regulations.

 

(21)Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 



B-8

 

 

(22)Authorized to do Business. To the extent required under applicable law, as
of the Cut-Off Date or as of the date that such entity held the Mortgage Note,
each holder of the Mortgage Note was authorized to originate, acquire and/or
hold (as applicable) the Mortgage Note in the jurisdiction in which each related
Mortgaged Property is located, or the failure to be so authorized does not
materially and adversely affect the enforceability of such Mortgage Loan by the
Trust.

 

(23)Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination and, to the Seller’s knowledge, as of
the Closing Date, a trustee, duly qualified under applicable law to serve as
such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.

 

(24)Local Law Compliance. To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan (or related Loan Combination, as applicable) or as of the
Cut-Off Date, other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the Loan Documents require the Mortgagor to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.

 

(25)Licenses and Permits. Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect. The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 

(26)Recourse Obligations. The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) the Mortgagor or

 

B-9

 

 

guarantor shall have colluded with (or, alternatively, solicited or caused to be
solicited) other creditors to cause an involuntary bankruptcy filing with
respect to the Mortgagor or (iii) voluntary transfers of either the Mortgaged
Property or equity interests in Mortgagor made in violation of the Loan
Documents; and (b) contains provisions providing for recourse against the
Mortgagor and guarantor (which is a natural person or persons, or an entity
distinct from the Mortgagor (but may be affiliated with the Mortgagor) that has
assets other than equity in the related Mortgaged Property that are not de
minimis), for losses and damages sustained by reason of Mortgagor’s (i)
misappropriation of rents after the occurrence of an event of default under the
Mortgage Loan; (ii) misappropriation of (A) insurance proceeds or condemnation
awards or (B) security deposits or, alternatively, the failure of any security
deposits to be delivered to Mortgagee upon foreclosure or action in lieu thereof
(except to the extent applied in accordance with leases prior to a Mortgage Loan
event of default); (iii) fraud or intentional material misrepresentation;
(iv) breaches of the environmental covenants in the Loan Documents; or (v)
commission of intentional material physical waste at the Mortgaged Property
(but, in some cases, only to the extent there is sufficient cash flow generated
by the related Mortgaged Property to prevent such waste).

 

(27)Mortgage Releases. The terms of the related Mortgage or related Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment, of not less than a specified percentage at least equal
to the lesser of (i) 110% of the related allocated loan amount of such portion
of the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof. With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii)
would not cause the subject Mortgage Loan to fail to be a “qualified mortgage”
within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or
servicer can, in accordance with the related Loan Documents, condition such
release of collateral on the related Mortgagor’s delivery of an opinion of tax
counsel to the effect specified in the immediately preceding clause (x). For
purposes of the preceding clause (x), for all Mortgage Loans originated after
December 6, 2010, if the fair market value of the real property constituting
such Mortgaged Property (reduced by (1) the amount of any lien on the real
property that is senior to the Mortgage Loan and (2) a proportionate amount of
any lien on the real property that is in parity with the Mortgage Loan) after
the release is not equal to at least 80% of the principal balance of the
Mortgage Loan (or related Loan Combination) outstanding after the release, the
Mortgagor is required to make a payment of principal in an amount not less than
the amount required by the REMIC Provisions.

 



B-10

 

 

With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if, immediately after the release of such
portion of the Mortgaged Property from the lien of the Mortgage (but taking into
account the planned restoration) the fair market value of the real property
constituting the remaining Mortgaged Property (reduced by (1) the amount of any
lien on the real property that is senior to the Mortgage Loan and (2) a
proportionate amount of any lien on the real property that is in parity with the
Mortgage Loan) is not equal to at least 80% of the remaining principal balance
of the Mortgage Loan (or related Loan Combination).

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.

 

(28)Financial Reporting and Rent Rolls. The Loan Documents for each Mortgage
Loan require the Mortgagor to provide the owner or holder of the Mortgage with
quarterly (other than for single-tenant properties) and annual operating
statements, and quarterly (other than for single-tenant properties) rent rolls
for properties that have leases contributing more than 5% of the in-place base
rent and annual financial statements, which annual financial statements with
respect to each Mortgage Loan with more than one Mortgagor are in the form of an
annual combined balance sheet of the Mortgagor entities (and no other entities),
together with the related combined statements of operations, members’ capital
and cash flows, including a combining balance sheet and statement of income for
the Mortgaged Properties on a combined basis.

 

(29)Acts of Terrorism Exclusion. With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007, and as amended by the Terrorism Risk
Insurance Program Reauthorization Act of 2015 (collectively referred to as
“TRIA”), from coverage, or if such coverage is excluded, it is covered by a
separate terrorism insurance policy. With respect to each other Mortgage Loan,
the related special all-risk insurance policy and business interruption policy
(issued by an insurer meeting the Insurance Rating Requirements) did not, as of
the date of origination of the Mortgage Loan, and, to the Seller’s knowledge, do
not, as of the Cut-Off Date, specifically exclude Acts of Terrorism, as defined
in TRIA, from coverage, or if such coverage is excluded, it is covered by a
separate terrorism insurance policy. With respect to each Mortgage Loan, the
related Loan Documents do not expressly waive or prohibit the Mortgagee from
requiring coverage for Acts of Terrorism, as defined in TRIA, or damages related
thereto; provided, however, that if TRIA or a similar or subsequent statute is
not in effect, then, provided that terrorism insurance is commercially
available, the Mortgagor under each Mortgage Loan is required to carry terrorism
insurance, but in such event the Mortgagor

 

B-11

 

 

shall not be required to spend more than the Terrorism Cap Amount on terrorism
insurance coverage, and if the cost of terrorism insurance exceeds the Terrorism
Cap Amount, the Mortgagor is required to purchase the maximum amount of
terrorism insurance available with funds equal to the Terrorism Cap Amount. The
“Terrorism Cap Amount” is the specified percentage (which is at least equal to
200%) of the amount of the insurance premium that is payable at such time in
respect of the property and business interruption/rental loss insurance required
under the related Loan Documents (without giving effect to the cost of terrorism
and earthquake components of such casualty and business interruption/rental loss
insurance).

 

(30)Due on Sale or Encumbrance. Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) of this Exhibit B or the exceptions thereto set forth on Exhibit C, or
(vii) as set forth on Exhibit B-30-1 by reason of any mezzanine debt that
existed at the origination of the related Mortgage Loan, or future permitted
mezzanine debt as set forth on Exhibit B-30-2 or (b) the related Mortgaged
Property is encumbered with a subordinate lien or security interest against the
related Mortgaged Property, other than (i) any Companion Loan of any Mortgage
Loan or any subordinate debt that existed at origination and is permitted under
the related Loan Documents, (ii) purchase money security interests (iii) any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, as set forth on Exhibit B-30-3 or (iv) Permitted Encumbrances.
The Mortgage or other Loan Documents provide that to the extent any Rating
Agency fees are incurred in connection with the review of and consent to any
transfer or encumbrance, the Mortgagor is responsible for such payment along
with all other reasonable out-of-pocket fees and expenses incurred by the
Mortgagee relative to such transfer or encumbrance.

 

(31)Single-Purpose Entity. Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Loan

 

B-12

 



 

Documents and the organizational documents of the Mortgagor with respect to each
Mortgage Loan with a Cut-Off Date Balance in excess of $5 million provide that
the Mortgagor is a Single-Purpose Entity, and each Mortgage Loan with a Cut-Off
Date Balance of $20 million or more has a counsel’s opinion regarding
non-consolidation of the Mortgagor. For this purpose, a “Single-Purpose Entity”
shall mean an entity, other than an individual, whose organizational documents
(or if the Mortgage Loan has a Cut-Off Date Balance equal to $5 million or less,
its organizational documents or the related Loan Documents) provide
substantially to the effect that it was formed or organized solely for the
purpose of owning and operating one or more of the Mortgaged Properties securing
the Mortgage Loans and prohibit it from engaging in any business unrelated to
such Mortgaged Property or Properties, and whose organizational documents
further provide, or which entity represented in the related Loan Documents,
substantially to the effect that it does not have any assets other than those
related to its interest in and operation of such Mortgaged Property or
Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Loan Documents, that it has its own books and
records and accounts separate and apart from those of any other person (other
than a Mortgagor for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.

 

(32)Defeasance. With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty) or, if the Mortgage Loan is an ARD Mortgage Loan, the entire
principal balance outstanding on the related Anticipated Repayment Date (or on
or after the first date on which payment may be made without payment of a yield
maintenance charge or prepayment penalty), and if the Mortgage Loan permits
partial releases of real property in connection with partial defeasance, the
revenues from the collateral will be sufficient to pay all such scheduled
payments calculated on a principal amount equal to a specified percentage at
least equal to the lesser of (A) 110% of the allocated loan amount for the real
property to be released and (B) the outstanding principal balance of the
Mortgage Loan; (iv) the Mortgagor is required to provide a certification from an
independent certified public accountant that the collateral is sufficient to
make all scheduled payments under the Mortgage Note as set forth in (iii) above;
(v) if the Mortgagor would continue to own assets in addition to the defeasance
collateral, the portion of the Mortgage Loan secured by defeasance collateral is
required to be assumed (or the Mortgagee may require such assumption) by a
Single-Purpose Entity; (vi) the Mortgagor is required to provide an opinion of
counsel that the Mortgagee has a perfected security interest in such collateral
prior to any other claim or interest; and (vii) the Mortgagor is required to pay
all rating agency fees associated with defeasance (if rating confirmation is a
specific condition

 

B-13

 

 

precedent thereto) and all other reasonable out-of-pocket expenses associated
with defeasance, including, but not limited to, accountant’s fees and opinions
of counsel.

 

(33)Fixed Interest Rates. Each Mortgage Loan bears interest at a rate that
remains fixed throughout the remaining term of such Mortgage Loan, except in the
case of ARD Mortgage Loans and in situations where default interest is imposed.

 

(34)Ground Leases. For purposes of this Exhibit B, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the Seller, its
successors and assigns, the Seller represents and warrants that:

 

(a)The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction. The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage. No material change in the terms of the Ground Lease had occurred since
the origination of the Mortgage Loan, except as reflected in any written
instruments which are included in the related Mortgage File;

 

(b)The lessor under such Ground Lease has agreed in a writing included in the
related Mortgage File (or in such Ground Lease) that the Ground Lease may not be
amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 

(c)The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Mortgagor or the Mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Mortgage Loan, or ten
years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an
Actual/360 Basis, substantially amortizes);

 



B-14

 

 

(d)The Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances, or (ii)  is
subject to a subordination, non-disturbance and attornment agreement to which
the Mortgagee on the lessor’s fee interest in the Mortgaged Property is subject;

 

(e)The Ground Lease does not place commercially unreasonable restrictions on the
identity of the Mortgagee and the Ground Lease is assignable to the holder of
the Mortgage Loan and its successors and assigns without the consent of the
lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with the Ground Lease), and in the event it is so
assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;

 

(f)The Seller has not received any written notice of material default under or
notice of termination of such Ground Lease. To the Seller’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to the Seller’s knowledge, such Ground Lease
is in full force and effect as of the Closing Date;

 

(g)The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the Mortgagee written notice of any default, and
provides that no notice of default or termination is effective against the
Mortgagee unless such notice is given to the Mortgagee;

 

(h)The Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the Mortgagee’s receipt of notice of any
default before the lessor may terminate the Ground Lease;

 

(i)The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender;

 

(j)Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in subpart (k)) will be applied either to the repair or to restoration of all or
part of the related Mortgaged Property with (so long as such proceeds are in
excess of the threshold amount specified in the related Loan Documents) the
Mortgagee or a trustee appointed by it having the right to hold and disburse
such proceeds as repair or restoration progresses, or to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest;

 



B-15

 

 

(k)In the case of a total or substantially total taking or loss, under the terms
of the Ground Lease, an estoppel or other agreement and the related Mortgage
(taken together), any related insurance proceeds, or portion of the condemnation
award allocable to the ground lessee’s interest in respect of a total or
substantially total loss or taking of the related Mortgaged Property to the
extent not applied to restoration, will be applied first to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest; and

 

(l)Provided that the Mortgagee cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with the Mortgagee
upon termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 

(35)Servicing. The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 

(36)Origination and Underwriting. The origination practices of the Seller (or
the related originator if the Seller was not the originator) with respect to
each Mortgage Loan have been, in all material respects, legal and as of the date
of its origination, such Mortgage Loan (or the related Loan Combination, as
applicable) and the origination thereof complied in all material respects with,
or was exempt from, all requirements of federal, state or local law relating to
the origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 

(37)No Material Default; Payment Record. No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination and, as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date. To the Seller’s
knowledge, there is (a) no material default, breach, violation or event of
acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence). No person
other than the holder of such Mortgage Loan may declare any event of default
under the Mortgage Loan or accelerate any indebtedness under the Loan Documents.

 

(38)Bankruptcy. As of the date of origination of the related Mortgage Loan and
to the Seller’s knowledge as of the Cut-Off Date, neither the Mortgaged Property
(other than

 

B-16

 

 

any tenants of such Mortgaged Property), nor any portion thereof, is the subject
of, and no Mortgagor, guarantor or tenant occupying a single-tenant property is
a debtor in a state or federal bankruptcy, insolvency or similar proceeding.

 

(39)Organization of Mortgagor. With respect to each Mortgage Loan, in reliance
on certified copies of the organizational documents of the Mortgagor delivered
by the Mortgagor in connection with the origination of such Mortgage Loan (or
related Loan Combination, as applicable), the Mortgagor is an entity organized
under the laws of a state of the United States of America, the District of
Columbia or the Commonwealth of Puerto Rico. Except with respect to any Mortgage
Loan that is cross-collateralized and cross-defaulted with another Mortgage
Loan, no Mortgage Loan has a Mortgagor that is an affiliate of another Mortgagor
under another Mortgage Loan.

 

(40)Environmental Conditions. A Phase I environmental site assessment (or update
of a previous Phase I and or Phase II site assessment) and, with respect to
certain Mortgage Loans, a Phase II environmental site assessment (collectively,
an “ESA”) meeting ASTM requirements were conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, an “Environmental Condition”)
at the related Mortgaged Property or the need for further investigation, or
(ii) if the existence of an Environmental Condition or need for further
investigation was indicated in any such ESA, then at least one of the following
statements is true: (A) an amount reasonably estimated by a reputable
environmental consultant to be sufficient to cover the estimated cost to cure
any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related Mortgagee; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that, based on the ESA,
can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and, if
and as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than A- (or the equivalent) by
Moody’s Investors Service, Inc., Standard & Poor’s Ratings Services and/or Fitch
Ratings, Inc.; (E) a party not related to the Mortgagor was identified as the
responsible party for such condition or circumstance and such responsible party
has financial resources reasonably estimated to be adequate to address the
situation; or (F) a party related to the Mortgagor having financial resources
reasonably estimated to be adequate to address the situation is required to take
action. To the Seller’s knowledge, except as set forth in the ESA, there is no
Environmental

 

B-17

 

 

Condition (as such term is defined in ASTM E1527-05 or its successor) at the
related Mortgaged Property.

 

(41)Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within six months of the Mortgage Loan
origination date, and within 12 months of the Closing Date. The appraisal is
signed by an appraiser who is a Member of the Appraisal Institute (“MAI”) and,
to the Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation. Each appraisal contains a statement, or is
accompanied by a letter from the appraiser, to the effect that the appraisal was
performed in accordance with the requirements of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as in effect on the date such
Mortgage Loan was originated.

 

(42)Mortgage Loan Schedule. The information pertaining to each Mortgage Loan
which is set forth in the Mortgage Loan Schedule is true and correct in all
material respects as of the Cut-Off Date and contains all information required
by the Pooling and Servicing Agreement to be contained therein.

 

(43)Cross-Collateralization. Except with respect to a Mortgage Loan that is part
of a Loan Combination, no Mortgage Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan that is outside the Mortgage Pool,
except as set forth on Exhibit B-30-3.

 

(44)Advance of Funds by the Seller. After origination, no advance of funds has
been made by the Seller to the related Mortgagor other than in accordance with
the Loan Documents, and, to the Seller’s knowledge, no funds have been received
from any person other than the related Mortgagor or an affiliate for, or on
account of, payments due on the Mortgage Loan (other than as contemplated by the
Loan Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if
required or contemplated under the related lease or Loan Documents). Neither the
Seller nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the date hereof.

 

(45)Compliance with Anti-Money Laundering Laws. The Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 

For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.

 



B-18

 

 

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Seller, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.

 



B-19

 

 

Exhibit B-30-1

List of Mortgage Loans with Current Mezzanine Debt

 

[None.]

 

B-30-1-1

 

 

Exhibit B-30-2

List of Mortgage Loans with Permitted Mezzanine Debt

 

1.Element LA (Loan No. 19)

 



B-30-2-1

 

 

Exhibit B-30-3

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans

 

[None.]

 



B-30-3-1

 

 

EXHIBIT C

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

Representation Mortgage Loan Description of Exception       (6) Permitted Liens;
Title Insurance GSA Portfolio
(Loan No. 11) The St. Joe Company has a right of first refusal and repurchase
option related to the Mortgaged Property located in Tallahassee, FL. The City of
Frankfort has a right of first refusal to purchase the Mortgaged Property
located in Frankfort, KY. The Mortgage Loan is recourse to the related Mortgagor
and the related guarantors up to the allocated loan amounts for the Mortgaged
Property located in Tallahassee, FL if the lender accelerates the indebtedness
as a result of an event of default. Such recourse liability is removed if the
applicable right of first refusal become subject to a subordination agreement in
favor of the Mortgagee or if the related Mortgaged Property is released pursuant
to the Mortgage Loan documents.       (6) Permitted Liens; Title Insurance
Element LA
(Loan No. 19) Riot Games, the sole tenant, has a right of first refusal in
connection with a contemplated sale of the Mortgaged Property. The right of
first refusal is not exercisable in connection with any foreclosure or deed in
lieu of foreclosure.       (6) Permitted Liens; Title Insurance Golden Mile
Marketplace
(Loan No. 31) Tenants Mountain View Diner and Ruby Tuesday each has a right of
first refusal in connection with the sale of its respective premises.       (10)
Condition of Property AAAA Self Storage
(Loan No. 37) The Mortgaged Property was inspected by an engineering consultant
on June 4, 2015 in connection with the preparation of a property condition
report, which was more than 6 months prior to the origination date of the
Mortgage Loan.       (14) Escrow Deposits Austin Block 21
(Loan No. 3) In some cases, certain reserve requirements related to the hotel
portion of the Mortgaged Property are waived for so long as an equivalent
reserve is being maintained by the hotel property manager.       (14) Escrow
Deposits Westin Boston Waterfront
(Loan No. 5) In some cases, certain reserve requirements are waived for so long
as an equivalent reserve is being maintained by the property manager.

 



C-1

 

 

Representation Mortgage Loan Description of Exception       (16) Insurance

All Mortgage Loans Originated by GSMC except for:

 

GSA Portfolio
(Loan No. 11)

 

Rivercrest Portfolio B
(Loan No. 16)

 

Rivercrest Portfolio A
(Loan No. 17)

 

Element LA
(Loan No. 19)

 

Guardian Self Storage Centre Avenue and South Millvale
(Loan No. 26)

 

AAAA Self Storage
(Loan No. 37)

 

The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
5% of the original principal balance of the loan, instead of the then
outstanding principal amount of the loan. (16) Insurance

Austin Block 21
(Loan No. 3)

 

Westin Boston Waterfront
(Loan No. 5)

 

DoubleTree Hotel Universal
(Loan No. 22)

 

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having ratings of at least “A” by S&P and “A2” by Moody’s (or, if
Moody’s does not rate such insurer, at least “A: VIII” by A.M. Best) (provided
that the first layers of coverage are from insurers rated at least “A” by S&P
and “A2” by Moody’s (or, if Moody’s does not rate such insurer, at least “A:
VIII” by A.M. Best), and all such insurers are required to have ratings of not
less than “BBB+” by S&P and “Baa1” by Moody’s (or, if Moody’s does not rate such
insurer, at least “A: VIII” by A.M. Best).

 



C-2

 

 

Representation Mortgage Loan Description of Exception       (16) Insurance
Glenbrook Square
(Loan No. 4)

All policies may be issued by (a) one or more financially sound and responsible
primary insurers authorized to do business in the state in which the Property is
located and having a claims-paying ability rating of no lower than “A” by S&P
and no lower than “A:VII” by A.M. Best, or (b) by a syndicate of insurers with
(i) at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) by carriers having minimum claims paying ability rating of no
lower than “A” by S&P and no lower than “A:VII” by A.M. Best and (ii) the
remainder by carriers having minimum claims paying ability rating of no lower
than “BBB” by S&P and no lower than “A:VII” by A.M. Best. Notwithstanding the
foregoing, the Mortgagor may continue to use Ironshore Insurance Ltd. as part of
its insurance syndicate that is in place as of the date of the origination date
of the Mortgage Loan, provided that such insurer does not move lower in the
syndicate, increase its limits or fail to maintain the following rating: a
Moody’s rating of no lower than “Baa1”. Notwithstanding anything to the contrary
contained in the Mortgage Loan documents, (a) the Mortgagor may satisfy the
applicable ratings requirement by providing to the lender a “cut-through”
endorsement or credit wrap issued by an insurer rated at least “A+” with S&P, in
each case in form and substance acceptable to the lender and the Rating Agencies
and (b) the flood hazard insurance coverage described in subsection (a)(ii)
above made available under the applicable laws of all relevant Governmental
Authorities may be with any insurance company authorized by the United States
government to issue such insurance provided such flood hazard insurance is
reinsured by the United States government.

 

The Mortgage Loan documents require insurance proceeds in respect of a property
loss in excess of $8,125,000 be applied to either (a) the repair or restoration
of all or part of the related Mortgaged Property, or (b) the payment of the
outstanding principal balance of such Mortgage Loan together with any accrued
interest thereon.

 

(16) Insurance South Plains Mall
(Loan No. 10) The insurance companies must have a financial rating of (i)
“A-:VIII” or better from A.M. Best and (ii) “A-” or better by S&P (and “A2” or
better by Moody’s); provided, however, that for multi-layered blanket policies,
up to 20% of such coverage may be written by carriers with a rating of not less
than “BBB” by S&P (and “Baa2” by Moody’s), so long as 100% of the primary layer
of such multi-layered policies have carriers rated at least “A-” or better by
S&P (and “A2” or better by Moody’s).

 



C-3

 

 

Representation Mortgage Loan Description of Exception       (16) Insurance GSA
Portfolio
(Loan No. 11)

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having ratings of at least “A” by S&P and “A2” by Moody’s (or, if
Moody’s does not rate such insurer, at least “A: VIII” by A.M. Best) (provided
that the first layers of coverage are from insurers rated at least “A” by S&P
and “A2” by Moody’s (or, if Moody’s does not rate such insurer, at least “A:
VIII” by A.M. Best), and all such insurers are required to have ratings of not
less than “BBB+” by S&P and “Baa1” by Moody’s (or, if Moody’s does not rate such
insurer, at least “A: VIII” by A.M. Best).

 

The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss at
each Mortgaged Property, is 5% of the original principal balance of the
allocated loan amount for each such Mortgaged Property, instead of the then
outstanding principal amount of the loan.

 

(16) Insurance Element LA
(Loan No. 19) The Mortgagor may continue to use Ironshore Specialty Insurance
Company, provided that Ironshore Specialty Insurance Company maintains a rating
of “Baa1” or better by Moody’s. If the rating of such insurer is withdrawn or
downgraded below its rating on the origination date, the Mortgagor is required
to promptly notify the lender and replace such insurer with an insurance company
meeting the rating requirements set forth in the Mortgage Loan documents.      
(16) Insurance Seaford Village
(Loan No. 23) The Mortgagor may continue to use Millers Capital Insurance
Company, rated “A: VII” by A.M. Best, as the insurer for the Mortgaged Property
and general liability policies, provided that the rating of such insurer is not
withdrawn or downgraded below such rating.       (16) Insurance 81 Page Drive
(Loan No. 49)

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does
not rate such insurer, at least “A: VIII” by A.M. Best), and all such insurers
are required to have ratings of not less than “BBB+” by S&P and “Baa1” by
Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII” by A.M.
Best).

 

Until February 14, 2023, the Mortgagor may rely on the insurance provided by the
tenant doing business as CWI, Inc. for its leased premises so long as such
insurance is maintained in compliance with the terms of the applicable lease and
satisfies the other requirements set forth in the related Mortgage Loan
documents.

 

(17) Access; Utilities; Separate Tax Lots Residence Inn Andover
(Loan No. 20) The Mortgagor’s access to Old River Road (public-right-of-way)
from Minuteman Road (private roadway to which the Mortgagor has easement rights)
is through prescriptive easement rights.

 



C-4

 

 

Representation Mortgage Loan Description of Exception       (24) Local Law
Compliance Guardian Self Storage Centre Avenue and South Millvale
(Loan No. 26) Both Mortgaged Properties are considered legal, non-conforming as
to use. The Mortgagor has obtained ordinance and law insurance and the Mortgagor
and guarantor are providing recourse protection for any losses suffered by the
Mortgagee as a result of the use of each Mortgaged Property not being permitted
by applicable zoning ordinances.       (25) Licenses and Permits Residence Inn
Andover
(Loan No. 20) The Mortgaged Property is operating with a temporary liquor
license. The Mortgagor is required to deliver copies of a permanent liquor
license within 6 months from origination.       (26) Recourse Obligations
Glenbrook Square
(Loan No. 4) Prohibited transfers of the Mortgaged Property or equity interests
in the Mortgagor are limited to actual damages, rather than full springing
recourse.       (26) Recourse Obligations South Plains Mall
(Loan No. 10) To the extent that an environmental insurance policy acceptable to
the lender covers the Mortgaged Property, the lender is required to use
commercially reasonable efforts to collect under such policy prior to making a
claim for environmental matters under the recourse carveout guaranty.       (27)
Mortgage Releases Glenbrook Square
(Loan No. 4) The Mortgagor is permitted (subject to compliance with all
REMIC-related requirements) to substitute portions of the related Mortgaged
Property collateral with exchange parcels. To the extent such portions are
income producing, a Rating Agency Confirmation will be required.

(30) Due on Sale or Encumbrance Element LA
(Loan No. 19)

Transfers in excess of 49% are permitted, so long as Hudson Pacific Properties,
Inc. continues to control and own at least 20% of the direct or indirect
interests in the Mortgagor, the guarantor and the property manager.

 

The Mortgage Loan documents permit the Mortgagor to accept a preferred equity
investment, which investment may, under certain circumstances, cause a transfer
of control without the lender’s consent, provided, among other things, (i)
taking into account the principal balance of the Mortgage Loan and the preferred
equity investment (a) the aggregate loan-to-value ratio is not greater than
57.1%, (b) the debt service coverage ratio is not less than 1.90x, (c) the debt
yield is not less than 9% and (ii) the structure of the preferred equity
investment (and related documents) is reasonably acceptable to the lender.

 

(31) Single-Purpose Entity Austin Block 21
(Loan No. 3) The Mortgagor previously owned interests in other entities which
were involved in the operation of the Mortgaged Property.       (31)
Single-Purpose Entity Rivercrest Portfolio B
(Loan No. 16) A non-consolidation opinion was not required to be delivered by
the Mortgagor at the origination of the Mortgage Loan.       (31) Single-Purpose
Entity AAAA Self Storage
(Loan No. 37) The Mortgagor previously owned tracts of land immediately adjacent
to the Mortgaged Property which were conveyed to third parties.       (32)
Defeasance Westin Boston Waterfront
(Loan No. 5) Partial defeasance of the Mortgage Loan is permitted to the extent
necessary to meet a debt yield test.

 



C-5

 

 

Representation Mortgage Loan Description of Exception       (34) Ground Leases
Westin Boston Waterfront
(Loan No. 5) (e) An estoppel letter received from ground lessor expressly
approves of the Trust as a qualified leasehold mortgagee. Any other assignee of
the Mortgage Loan is required to be an institutional lender (in accordance with
the terms of the Mortgage Loan documents) or otherwise reasonably acceptable to
the ground lessor. Assignments of lessee’s interests are subject to the
reasonable approval of the lessor and hotel management under an acceptable
management agreement.       (39) Organization of Mortgagor

Rivercrest Portfolio B
(Loan No. 16)

 

Rivercrest Portfolio A
(Loan No. 17)

 

The Mortgagors under each of the related Mortgage Loans are affiliates of each
other. (39) Organization of Mortgagor

Guardian Self Storage Centre Avenue and South Millvale
(Loan No. 26)

 

Guardian Self Storage Old Haymaker Road
(Loan No. 34)

 

Guardian Self Storage Waterfront Drive
(Loan No. 36)

 

The Mortgagors under each of the related Mortgage Loans are affiliates of each
other. (41) Appraisal AAAA Self Storage
(Loan No. 37) The appraisal of the Mortgaged Property has an appraisal date of
June 10, 2015, which was more than 6 months prior to the origination date of the
Mortgage Loan.

 



C-6

 

 

EXHIBIT D

FORM OF CERTIFICATE

 

Goldman Sachs Mortgage Company (“Seller”) hereby certifies as follows:

 

1.All of the representations and warranties (except as set forth on Exhibit C)
of the Seller under the Mortgage Loan Purchase Agreement, dated as of February
1, 2016 (the “Agreement”), between Citigroup Commercial Mortgage Securities Inc.
and Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 

2.The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 

3.Neither the Prospectus, dated February 3, 2016 (the “Prospectus”), relating to
the offering of the Class A-1, Class A-2, Class A-3, Class A-4, Class A-5, Class
A-AB, Class X-A, Class A-S, Class B, Class EC and Class C Certificates, nor the
Offering Circular, dated February 3, 2016 (the “Offering Circular”), relating to
the offering of the Class D, Class X-D, Class E, Class F, Class G, Class H and
Class R Certificates, in the case of the Prospectus, as of the date thereof or
as of the date hereof, or the Offering Circular, as of the date thereof or as of
the date hereof, included or includes any untrue statement of a material fact
relating to the Seller, the Mortgage Loans, any sub-servicers related to the
Mortgage Loans, any related Loan Combination (including, without limitation, the
identity of the servicers for, and the terms of the Outside Servicing Agreement
(as defined in the Pooling and Servicing Agreement) relating to, any Outside
Serviced Loan Combination, and the identity of any co-originator of any Loan
Combination), the related Mortgaged Properties and the related Mortgagors and
their respective affiliates or omitted or omits to state therein a material fact
relating to the Seller, the Mortgage Loans, any sub-servicers related to the
Mortgage Loans, any related Loan Combination (including, without limitation, the
identity of the servicers for, and the terms of the Outside Servicing Agreement
(as defined in the Pooling and Servicing Agreement) relating to, any Outside
Serviced Loan Combination, and the identity of any co-originator of any Loan
Combination), the related Mortgaged Properties and the related

 



D-1

 

 

 Mortgagors and their respective affiliates required to be stated therein or
necessary in order to make the statements therein relating to the Seller, the
Mortgage Loans, any sub-servicers related to the Mortgage Loans, any related
Loan Combination (including, without limitation, the identity of the servicers
for, and the terms of the Outside Servicing Agreement (as defined in the Pooling
and Servicing Agreement) relating to, any Outside Serviced Loan Combination, and
the identity of any co-originator of any Loan Combination), the related
Mortgaged Properties and the related Mortgagors and their respective affiliates,
in the light of the circumstances under which they were made, not misleading.

 

For the purposes of the foregoing certifications, with respect to any
description contained in the Prospectus and the Offering Circular of the terms
or provisions of or servicing arrangements under any Outside Servicing
Agreement, to the extent that such description refers to any terms or provisions
of or servicing arrangements under the Pooling and Servicing Agreement, the
Seller has assumed that the description of such terms or provisions of or
servicing arrangements under the Pooling and Servicing Agreement contained in
the Prospectus and the Offering Circular (i) does not include an untrue
statement of a material fact and (ii) does not omit to state therein a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Indemnification Agreement.

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 



D-2

 

 

Certified this 17th day of February 2016.

 



  GOLDMAN SACHS MORTGAGE
COMPANY, a New York limited
partnership         By: GOLDMAN SACHS REAL ESTATE
FUNDING CORP.,
its General Partner         By:       Name:     Title:

 



D-3

 

 

EXHIBIT E

 

OUTSIDE SERVICED MORTGAGE LOAN PROVISIONS

 

i.Pursuant to the related Co-Lender Agreement or Outside Servicing Agreement,
payments due to the Trust in respect of the related Mortgage Loan are required
to be remitted on or prior to the Business Day following the Determination Date;

 

ii.Pursuant to the related Outside Servicing Agreement, customary CREFC® reports
related to the Mortgage Loan and the Mortgaged Properties are required to be
delivered to the Trust in order to permit the Master Servicer, Special Servicer
and Certificate Administrator or Trustee to timely comply with their respective
reporting obligations under the Pooling and Servicing Agreement;

 

iii.Pursuant to the related Outside Servicing Agreement, each party to the
Outside Servicing Agreement is required to deliver (and to cause any party
engaged by such party to the Outside Servicing Agreement to deliver (or to use
commercially reasonable efforts to cause such engaged party to deliver if such
engaged party constitutes a “Mortgage Loan Seller Sub-servicer” or a term
substantially similar thereto under the Outside Servicing Agreement)) (x) all
materials required in order for the holder of the Outside Serviced Loan to
timely comply with its obligations under the Exchange Act (including any
required 10D, 8-K and 10K reporting) and any applicable comment letter from the
Securities and Exchange Commission, and (y) with respect to any Sarbanes-Oxley
Certification, the applicable certification to each Certifying Person;

 

iv.Pursuant to the related Outside Servicing Agreement, customary industry
standard indemnification provisions exist for the failure of the applicable
parties to timely deliver (or cause to be timely delivered) the materials
required pursuant to clause (iii) above;

 

v.In connection with any amendment to the Outside Servicing Agreement, a party
to such Outside Servicing Agreement is required to provide a copy of the
executed amendment to one or more parties to the Pooling and Servicing Agreement
(which may be by email) in order for the holder of the Outside Serviced Loan to
timely comply with its obligations under the Exchange Act;

 

vi.The holder of an Outside Serviced Loan is an intended third-party beneficiary
of the rights under the Outside Servicing Agreement to the extent such rights
affect the related Outside Serviced Loan or the holder thereof;

 

vii.The Outside Servicing Agreement provides that it shall not be amended in any
manner that materially and adversely (or words of similar import) affects the
holder of the Outside Serviced Loan without the consent of such party;

 

viii.Servicer Termination Events (or any analogous term under the Outside
Servicing Agreement) include customary market termination events with respect to
failure to make advances,

 



E-1

 

 

  failure to remit payments to the holder of the Outside Serviced Loan as
required, failure to deliver (or cause to be delivered) materials required in
order for the holder of an Outside Serviced Loan to timely comply with its
obligations under the Exchange Act, and Rating Agency triggers with respect to
the Certificates, subject to customary grace periods (provided, in the case of
failures related to the Exchange Act, such grace periods do not materially and
adversely affect the Depositor); and

 

ix.Solely with respect to the Mortgage Loan secured by the Mortgaged Property
identified on the Mortgage Loan Schedule as Element LA, if the Outside Serviced
Mortgage Loan becomes the subject of an Asset Review, the applicable parties to
the Outside Servicing Agreement are required to reasonably cooperate with the
Asset Representations Reviewer or other applicable party to the Pooling and
Servicing Agreement in connection with such Asset Review (or a substantially
similar provision), including with respect to providing access to related
underlying documents to the extent the Asset Representations Reviewer or such
other applicable party to the Pooling and Servicing Agreement has not obtained
such documents from the Seller and such documents are in the possession of the
applicable party to the Outside Servicing Agreement.

 



E-2

 

